Exhibit 10.1

Execution Version

 

 

 

 

 

 

 

 

 

 

 

Rexford Industrial Realty, L.P.

Rexford Industrial Realty, Inc.

 

 

$100,000,000

 

 

4.29% Guaranteed Senior Notes due August 6, 2025

 

 

______________

 

Note Purchase and Guarantee Agreement

 

______________

 

 

Dated as of July 16, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Table of Contents

 

Section

Heading

Page

 

 

 

Section 1.

Authorization of Notes

1

 

 

 

Section 2.

Sale and Purchase of Notes; Guaranties

1

 

Section 2.1.

Sale and Purchase of Notes

1

 

 

 

 

 

Section 2.2.

Guaranties

2

Section 3.

Closing

2

 

 

 

Section 4.

Conditions to Closing

2

 

Section 4.1.

Representations and Warranties

2

 

 

 

 

 

Section 4.2.

Performance; No Default

3

 

 

 

 

 

Section 4.3.

Compliance Certificates

3

 

 

 

 

 

Section 4.4.

Opinions of Counsel

3

 

 

 

 

 

Section 4.5.

Purchase Permitted By Applicable Law, Etc

4

 

 

 

 

 

Section 4.6.

Sale of Other Notes

4

 

 

 

 

 

Section 4.7.

Payment of Special Counsel Fees

4

 

 

 

 

 

Section 4.8.

Private Placement Numbers

4

 

 

 

 

 

Section 4.9.

Changes in Corporate Structure

4

 

 

 

 

 

Section 4.10.

Funding Instructions

4

 

 

 

 

 

Section 4.11.

Subsidiary Guaranty Agreement

5

 

 

 

 

 

Section 4.12.

Unencumbered Property Report

5

 

 

 

 

 

Section 4.13.

Amendment to Bank Credit Agreement

5

 

 

 

 

 

Section 4.14.

Proceedings and Documents

5

 

 

 

Section 5.

Representations and Warranties of the Constituent Companies

5

 

Section 5.1.

Organization; Power and Authority

5

 

 

 

 

 

Section 5.2.

Authorization, Etc

6

 

 

 

 

 

Section 5.3.

Disclosure

6

 

 

 

 

 

Section 5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates

7

 

 

 

 

 

Section 5.5.

Financial Statements; Material Liabilities

7

 

 

 

 

 

Section 5.6.

Compliance with Laws, Other Instruments, Etc

8

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

 

Section 5.7.

Governmental Authorizations, Etc

8

 

 

 

 

 

Section 5.8.

Litigation; Observance of Agreements, Statutes and Orders

8

 

 

 

 

 

Section 5.9.

Taxes

9

 

 

 

 

 

Section 5.10.

Title to Property; Leases

9

 

 

 

 

 

Section 5.11.

Licenses, Permits, Etc

9

 

 

 

 

 

Section 5.12.

Compliance with ERISA

10

 

 

 

 

 

Section 5.13.

Private Offering

11

 

 

 

 

 

Section 5.14.

Use of Proceeds; Margin Regulations

11

 

 

 

 

 

Section 5.15.

Existing Indebtedness; Future Liens

11

 

 

 

 

 

Section 5.16.

Foreign Assets Control Regulations, Etc

12

 

 

 

 

 

Section 5.17.

Status under Certain Statutes

13

 

 

 

 

 

Section 5.18.

Environmental Matters

13

 

 

 

 

 

Section 5.19.

Notes Rank Pari Passu.

14

 

 

 

 

 

Section 5.20.

Solvency.

14

 

 

 

 

 

Section 5.21.

Unencumbered Properties

14

 

 

 

Section 6.

Representations of the Purchasers

14

 

Section 6.1.

Purchase for Investment

14

 

 

 

 

 

Section 6.2.

Accredited Investor

14

 

 

 

 

 

Section 6.3.

Source of Funds

15

 

 

 

Section 7.

Information as to the Constituent Companies

16

 

Section 7.1.

Financial and Business Information

16

 

 

 

 

 

Section 7.2.

Officer’s Certificate

19

 

 

 

 

 

Section 7.3.

Visitation

20

 

 

 

 

 

Section 7.4.

Electronic Delivery

21

 

 

 

Section 8.

Payment and Prepayment of the Notes

22

 

Section 8.1.

Maturity

22

 

 

 

 

 

Section 8.2.

Optional Prepayments with Make-Whole Amount

22

 

 

 

 

 

Section 8.3.

Allocation of Partial Prepayments

22

 

 

 

 

 

Section 8.4.

Maturity; Surrender, Etc.

22

 

 

 

 

 

Section 8.5.

Purchase of Notes

22

 

 

 

 

 

Section 8.6.

Make-Whole Amount

23

 

 

 

 

-ii-

--------------------------------------------------------------------------------

 

 

Section 8.7.

Offer to Prepay Notes in the Event of a Change in Control

24

 

 

 

 

 

Section 8.8.

Payments Due on Non-Business Days

27

 

 

 

Section 9.

Affirmative Covenants.

27

 

Section 9.1.

Compliance with Law

27

 

 

 

 

 

Section 9.2.

Insurance

27

 

 

 

 

 

Section 9.3.

Maintenance of Properties

28

 

 

 

 

 

Section 9.4.

Payment of Taxes and Claims

28

 

 

 

 

 

Section 9.5.

Existence, Etc

28

 

 

 

 

 

Section 9.6.

Books and Records

29

 

 

 

 

 

Section 9.7.

Qualification as a REIT

29

 

 

 

 

 

Section 9.8.

Subsidiary Guarantors

29

 

 

 

 

 

Section 9.9.

Ratings Requirement

30

 

 

 

Section 10.

Negative Covenants.

30

 

Section 10.1.

Transactions with Affiliates

30

 

 

 

 

 

Section 10.2.

Merger, Consolidation, Etc.

31

 

 

 

 

 

Section 10.3.

Line of Business

32

 

 

 

 

 

Section 10.4.

Terrorism Sanctions Regulations

33

 

 

 

 

 

Section 10.5.

Liens

33

 

 

 

 

 

Section 10.6.

Investments

34

 

 

 

 

 

Section 10.7.

Dispositions

35

 

 

 

 

 

Section 10.8.

Restricted Payments

35

 

 

 

 

 

Section 10.9.

Financial Covenants

37

 

 

 

Section 11.

Events of Default

38

 

 

 

Section 12.

Remedies on Default, Etc

40

 

Section 12.1.

Acceleration

40

 

 

 

 

 

Section 12.2.

Other Remedies

41

 

 

 

 

 

Section 12.3.

Rescission

41

 

 

 

 

 

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc

42

 

 

 

Section 13.

Guaranty

42

 

Section 13.1.

The Guaranty

42

 

 

 

 

-iii-

--------------------------------------------------------------------------------

 

 

Section 13.2.

Waiver of Defenses

42

 

 

 

 

 

Section 13.3.

Guaranty of Payment

43

 

 

 

 

 

Section 13.4.

Guaranty Unconditional

43

 

 

 

 

 

Section 13.5.

Reinstatement

44

 

 

 

 

 

Section 13.6.

Payment on Demand

44

 

 

 

 

 

Section 13.7.

Stay of Acceleration

44

 

 

 

 

 

Section 13.8.

No Subrogation

44

 

 

 

 

 

Section 13.9.

Marshalling

45

 

 

 

 

 

Section 13.10.

Transfer of Notes

45

 

 

 

 

 

Section 13.11.

Consideration

45

 

 

 

Section 14.

Registration; Exchange; Substitution of Notes

45

 

Section 14.1.

Registration of Notes

45

 

 

 

 

 

Section 14.2.

Transfer and Exchange of Notes

45

 

 

 

 

 

Section 14.3.

Replacement of Notes

46

 

 

 

Section 15.

Payments on Notes

46

 

Section 15.1.

Place of Payment

46

 

 

 

 

 

Section 15.2.

Home Office Payment

46

 

 

 

Section 16.

Expenses, Etc

47

 

Section 16.1.

Transaction Expenses

47

 

 

 

 

 

Section 16.2.

Survival

48

 

 

 

Section 17.

Survival of Representations and Warranties; Entire Agreement

48

 

 

 

Section 18.

Amendment and Waiver

48

 

Section 18.1.

Requirements

48

 

 

 

 

 

Section 18.2.

Solicitation of Holders of Notes

48

 

 

 

 

 

Section 18.3.

Binding Effect, Etc

49

 

 

 

 

 

Section 18.4.

Notes Held by a Constituent Company, Etc

49

 

 

 

Section 19.

Notices

50

 

 

 

Section 20.

Reproduction of Documents

50

 

 

 

Section 21.

Confidential Information

50

 

 

 

-iv-

--------------------------------------------------------------------------------

 

Section 22.

Substitution of Purchaser

52

 

 

 

Section 23.

Miscellaneous

52

 

Section 23.1.

Successors and Assigns

52

 

 

 

 

 

Section 23.2.

Accounting Terms

52

 

 

 

 

 

Section 23.3.

Severability

52

 

 

 

 

 

Section 23.4.

Construction, Etc

53

 

 

 

 

 

Section 23.5.

Counterparts

53

 

 

 

 

 

Section 23.6.

Governing Law

53

 

 

 

 

 

Section 23.7.

Jurisdiction and Process; Waiver of Jury Trial

53






-v-

--------------------------------------------------------------------------------

 

Schedule A

—

Defined Terms

 

 

 

Schedule 1

—

Form of 4.29% Guaranteed Senior Note due August 6,

2025

 

 

 

Schedule 4.4(a)(1)

—

Form of Opinion of Special Counsel for the Constituent

Companies and the Subsidiary Guarantors

 

 

 

Schedule 4.4(a)(2)

—

Form of Opinion of Maryland Counsel for the Constituent

Companies

 

 

 

Schedule 4.4(b)

—

Form of Opinion of Special Counsel for the Purchasers

 

 

 

Schedule 5.3

—

Disclosure Materials

 

 

 

Schedule 5.4

—

Subsidiaries of the Parent Guarantor and Ownership of

Subsidiary Stock

 

 

 

Schedule 5.5

—

Financial Statements

 

 

 

Schedule 5.15(a)

—

Existing Indebtedness

 

 

 

Schedule 7.2(c)

—

Form of Unencumbered Property Report

 

 

 

Schedule 10.6

—

Existing Investments

 

 

 

Schedule SGA

—

Form of Subsidiary Guaranty Agreement

 

 

 

-vi-

--------------------------------------------------------------------------------

 

 

Rexford Industrial Realty, L.P.

Rexford Industrial Realty, Inc.

11620 Wilshire Boulevard, Suite 300

Los Angeles, California 90025

 

4.29% Guaranteed Senior Notes Due August 6, 2025

 

Dated as of July 16, 2015

 

 

To each of the Purchasers

   listed in Schedule B hereto:

Ladies and Gentlemen:

Rexford Industrial Realty, L.P., a Maryland limited partnership (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Issuer”), and Rexford Industrial Realty, Inc., a Maryland corporation and the
sole general partner and a limited partner of the Issuer (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Parent Guarantor,” and together with the Issuer, the “Constituent Companies”
and individually, a “Constituent Company”), jointly and severally, agree with
each of the Purchasers as follows:

Section 1.

Authorization of Notes.

The Issuer will authorize the issue and sale of $100,000,000 aggregate principal
amount of its 4.29% Guaranteed Senior Notes due August 6, 2025 (as amended,
restated or otherwise modified from time to time pursuant to Section 18 and
including any such notes issued in substitution therefor pursuant to Section 14,
the “Notes”).  The Notes shall be substantially in the form set out in
Schedule 1.  Certain capitalized and other terms used in this Agreement are
defined in Schedule B.  References to a “Schedule” are references to a Schedule
attached to this Agreement unless otherwise specified.  References to a
“Section” are references to a Section of this Agreement unless otherwise
specified.

Section 2.

Sale and Purchase of Notes; Guaranties.

Section 2.1.Sale and Purchase of Notes.  Subject to the terms and conditions of
this Agreement, the Issuer will issue and sell to each Initial Purchaser and
each Initial Purchaser will purchase from the Issuer, at the Closing provided
for in Section 3, Notes in the principal amount specified opposite such Initial
Purchaser’s name in Schedule B at the purchase price of 100% of the principal
amount thereof.  The Initial Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
hereunder.

 

--------------------------------------------------------------------------------

Section 2.2.Guaranties.  The obligations of the Issuer hereunder and under the
Notes are unconditionally and irrevocably guaranteed (a) by the Parent Guarantor
pursuant to Section 13 and (b) by each Subsidiary Guarantor pursuant to that
certain Subsidiary Guaranty Agreement to be dated as of the date of the Closing
(as the same may be amended, supplemented, restated or otherwise modified from
time to time, the “Subsidiary Guaranty Agreement”) substantially in the form of
Schedule SGA.

Section 3.

Execution; Closing.

The execution and delivery of this Agreement shall occur on July 16, 2015 (the
“Execution Date”). The sale and purchase of the Notes to be purchased by each
Initial Purchaser shall occur at the offices of Schiff Hardin LLP, 666 Fifth
Avenue, 17th Floor, New York, New York, 10103 at 11:00 a.m., New York, New York
time, at a closing (the “Closing”) on August 6, 2015 or on such other Business
Day thereafter as may be agreed upon by the Constituent Companies and the
Initial Purchasers.  At the Closing, the Issuer will deliver to each Initial
Purchaser the Notes to be purchased by such Initial Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$100,000 as such Initial Purchaser may request) dated the date of the Closing
and registered in such Initial Purchaser’s name (or in the name of its nominee),
against delivery by such Initial Purchaser to the Issuer or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer to the account of the Issuer set forth in the funding instructions
delivered by the Issuer pursuant to Section 4.10.  If at the Closing the Issuer
shall fail to tender such Notes to any Initial Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Initial Purchaser’s satisfaction, such Initial Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Initial Purchaser may have by
reason of any of the conditions specified in Section 4 not having been fulfilled
to such Initial Purchaser’s satisfaction or such failure by the Issuer to tender
such Notes.

Section 4.

Conditions to Closing.

Each Initial Purchaser’s obligation to purchase and pay for the Notes to be sold
to such Initial Purchaser at the Closing is subject to the fulfillment to such
Initial Purchaser’s satisfaction, prior to or at the Closing, or waiver by such
Initial Purchaser of the following conditions:

Section 4.1.Representations and Warranties.  

(a)Representations and Warranties of each Constituent Company.  The
representations and warranties of each Constituent Company in this Agreement
shall be correct when made and at the Closing (except for such representations
and warranties limited to an earlier date, in which case the same shall have
been correct as of such earlier date).

(b)Representations and Warranties of each Subsidiary Guarantor.  The
representations and warranties of each Subsidiary Guarantor in the Subsidiary
Guaranty Agreement shall be correct when made and at the Closing (except for
such representations and

2

 

--------------------------------------------------------------------------------

warranties limited to an earlier date, in which case the same shall have been
correct as of such earlier date).

Section 4.2.Performance; No Default.  Each Constituent Company and each
Subsidiary Guarantor shall have performed and complied with all unwaived
agreements and conditions contained in this Agreement and the Subsidiary
Guaranty Agreement required to be performed or complied with by it prior to or
at the Closing.  Before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be
continuing.  Neither Constituent Company nor any Subsidiary shall have entered
into any transaction since April 6, 2015 that would have been prohibited by
Sections 10.1, 10.2, 10.4, 10.5, 10.7 and 10.8 had such Section applied since
such date.

Section 4.3.Compliance Certificates.

(a)Officer’s Certificate of each Constituent Company.  Each Constituent Company
shall have delivered to such Initial Purchaser an Officer’s Certificate, dated
the date of the Closing, certifying that the conditions specified in Sections
4.1, 4.2 and 4.9 have been fulfilled.

(b)Secretary’s Certificate of each Constituent Company.  Each Constituent
Company shall have delivered to such Initial Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (1) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Notes and this Agreement and
(2) the Company’s Organizational Documents as then in effect.

(c)Officer’s Certificate of each Subsidiary Guarantor.  Each Subsidiary
Guarantor shall have delivered to such Initial Purchaser an Officer’s
Certificate, dated the date of the Closing, certifying as to such Subsidiary
Guarantor that the conditions specified in Sections 4.1(b), 4.2 and 4.9 have
been fulfilled.

(d)Secretary’s Certificate of each Subsidiary Guarantor.  Each Subsidiary
Guarantor shall have delivered to such Initial Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (1) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Subsidiary Guaranty
Agreement and (2) such Subsidiary Guarantor’s Organizational Documents as then
in effect.

Section 4.4.Opinions of Counsel.  Such Initial Purchaser shall have received
opinions in form and substance satisfactory to such Initial Purchaser, dated the
date of the Closing (a) from (1) Latham & Watkins LLP, in its capacity as
special counsel for the Constituent Companies and the Subsidiary Guarantors, and
(2) Venable LLP, in its capacity as Maryland counsel to the Constituent
Companies, substantially in the respective forms set forth in Schedules
4.4(a)(1) and 4.4(a)(2) and covering such other matters incident to the
transactions contemplated hereby as such Initial Purchaser or the Initial
Purchasers’ special counsel may reasonably request (and the Constituent
Companies hereby instructs their counsel to deliver such opinions to the Initial
Purchasers) and (b) from Schiff Hardin LLP, the Initial Purchasers’ special
counsel in

3

 

--------------------------------------------------------------------------------

connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Initial Purchaser may reasonably request.

Section 4.5.Purchase Permitted By Applicable Law, Etc.  On the date of the
Closing, such Initial Purchaser shall have determined that its purchase of Notes
shall (a) be permitted by the laws and regulations of each jurisdiction to which
such Initial Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Initial Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date of this Agreement.  If requested by
such Initial Purchaser, such Initial Purchaser shall have received an Officer’s
Certificate from the Issuer certifying as to such matters of fact as such
Initial Purchaser may reasonably specify to enable such Initial Purchaser to
determine whether such purchase is so permitted.

Section 4.6.Sale of Other Notes.  Contemporaneously with the Closing, the Issuer
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule B.

Section 4.7.Payment of Special Counsel Fees.  Without limiting Section 16.1, the
Issuer shall have paid on or before the Execution Date and the date of the
Closing the fees, charges and disbursements of the Initial Purchasers’ special
counsel referred to in Section 4.4(b) to the extent reflected in a statement of
such counsel rendered to the Issuer at least one Business Day prior to such
date.

Section 4.8.Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9.Changes in Corporate Structure.  Neither Constituent Company or any
Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.  No Change in Control shall have occurred.

Section 4.10.Funding Instructions.  At least three Business Days prior to the
date of the Closing, such Initial Purchaser shall have received written
instructions signed by a Responsible Officer of the Issuer on letterhead of the
Issuer directing the manner of the payment of the purchase price for the Notes
and setting forth (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.

4

 

--------------------------------------------------------------------------------

Section 4.11.Subsidiary Guaranty Agreement.  Such Initial Purchaser shall have
received a copy of the Subsidiary Guaranty Agreement which shall have been duly
authorized, executed and delivered by each Subsidiary Guarantor.

Section 4.12.Unencumbered Property Report.  Such Initial Purchaser shall have
received a duly completed Unencumbered Property Report prepared as of June 30,
2015.

Section 4.13.Amendment to Bank Credit Agreement.  Such Initial Purchaser shall
have received a copy of the amendment to the Bank Credit Agreement necessary to
permit the consummation of the transactions contemplated by this Agreement which
shall then be in full force and effect.

Section 4.14.Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Initial Purchaser and special counsel to the Initial Purchasers, and such
Initial Purchaser and such special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Initial Purchaser or such special counsel may reasonably request.

Section 5.

Representations and Warranties of the Constituent Companies.

Each Constituent Company represents and warrants to each Purchaser that:

Section 5.1.Organization; Power and Authority.  

(a)The Issuer is a limited partnership duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign limited partnership and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Issuer has the limited partnership power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.

(b)The Parent Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and to perform the provisions hereof.

(c)Each Subsidiary Guarantor is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of

5

 

--------------------------------------------------------------------------------

organization, and is duly qualified as a foreign corporation or other legal
entity and, where applicable, is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Each such Subsidiary Guarantor has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact
and to execute and deliver the Subsidiary Guaranty Agreement and to perform the
provisions thereof.

Section 5.2.Authorization, Etc.

(a)This Agreement and the Notes have been duly authorized by all necessary
limited partnership action on the part of the Issuer, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Issuer enforceable against the
Issuer in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b)This Agreement has been duly authorized by all necessary corporate action on
the part of the Parent Guarantor, and this Agreement constitutes a legal, valid
and binding obligation of the Parent Guarantor enforceable against the Parent
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c)The Subsidiary Guaranty Agreement has been duly authorized by all necessary
corporate or other action on the part of each Subsidiary Guarantor, and the
Subsidiary Guaranty Agreement constitutes a legal, valid and binding obligation
of each Subsidiary Guarantor enforceable against each Subsidiary Guarantor in
accordance with its terms, except as such enforceability may be limited by (1)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3.Disclosure.  The Constituent Companies, through their agent,
JPMorgan Securities, LLC, has delivered to each Purchaser copies of the Offering
Materials.  That certain Company Presentation dated as of April 2015 fairly
describes, in all material respects, the general nature of the business and
principal properties of the Parent Guarantor and its Subsidiaries.  This
Agreement, the Subsidiary Guaranty Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Constituent Companies prior to May 8, 2015 in
connection with the transactions contemplated hereby and identified in Schedule
5.3 (the “Offering Materials”) (this Agreement, the Subsidiary Guaranty
Agreement and such financial statements and Offering Materials delivered to each
Purchaser being referred to, collectively, as the

6

 

--------------------------------------------------------------------------------

“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  Except as disclosed in the Disclosure Documents, since December 31,
2014 there has been no change in the financial condition, operations, business
or properties of the Parent Guarantor and its Subsidiaries except changes that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  There is no fact known to either Constituent Company
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents.

Section 5.4.Organization and Ownership of Shares of Subsidiaries; Affiliates.  

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (1) the Parent Guarantor’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar Equity Interests outstanding owned
by the Parent Guarantor and each other Subsidiary, and (2) each Constituent
Company’s directors and senior officers.

(b)All of the outstanding shares of capital stock or similar Equity Interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Parent Guarantor and
its Subsidiaries have been validly issued, are fully paid and non-assessable and
are owned by the Parent Guarantor or another Subsidiary free and clear of any
Lien that is prohibited by this Agreement.

(c)Each Subsidiary (other than a Subsidiary Guarantor) is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d)No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Parent Guarantor or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

Section 5.5.Financial Statements; Material Liabilities.  The Constituent
Companies have delivered to each Purchaser copies of the financial statements of
the Parent Guarantor and its Subsidiaries listed on Schedule 5.5.  All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent Guarantor and its Subsidiaries as of the respective dates specified
in such

7

 

--------------------------------------------------------------------------------

Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to the
absence of footnotes and to normal year‑end audit adjustments).  The Parent
Guarantor and its Subsidiaries do not have any Material liabilities that are not
disclosed in the Disclosure Documents.

Section 5.6.Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by (a) the Issuer of this Agreement and the Notes, (b)
the Parent Guarantor of this Agreement and (c) each Subsidiary Guarantor of the
Subsidiary Guaranty Agreement will not (1) contravene, result in any breach of,
or constitute a default under, or result in the creation of any Lien in respect
of any property of the Parent Guarantor or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease,
Organizational Document or any other material agreement or instrument to which
the Parent Guarantor or any Subsidiary is bound or by which the Parent Guarantor
or any Subsidiary or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent Guarantor or any
Subsidiary or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent Guarantor or
any Subsidiary.

Section 5.7.Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement or the Notes, (b) the Parent Guarantor of
this Agreement or (c) any Subsidiary Guarantor of the Subsidiary Guaranty
Agreement except for consents, approvals, authorizations, registrations, filings
or declarations which have been duly obtained, taken, given or made and are in
full force and effect.

Section 5.8.Litigation; Observance of Agreements, Statutes and Orders.

(a)There are no (1) actions, suits, or proceedings pending or, to the knowledge
of either Constituent Company, threatened or (2) to the knowledge of either
Constituent Company, investigations pending or threatened, against or affecting
the Parent Guarantor or any Subsidiary or any of their properties or revenues in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b)Neither the Parent Guarantor nor any Subsidiary is (1) in default under any
agreement or instrument to which it is a party or by which it is bound, (2) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (3) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8

 

--------------------------------------------------------------------------------

Section 5.9.Taxes.  

(a)The Parent Guarantor and its Subsidiaries have filed all federal and material
state and other tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which, individually or in
the aggregate, is not Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent Guarantor or a Subsidiary, as the case may be,
has established adequate reserves in accordance with GAAP.  Neither Constituent
Company knows of any basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The charges, accruals and reserves on the books of the Parent
Guarantor and its Subsidiaries in respect of U.S. federal, state or other taxes
for all fiscal periods are adequate.  The Parent Guarantor filed its first
federal income tax return for the fiscal year ended December 31, 2013.  Neither
the Parent Guarantor nor any Subsidiary is in breach in any material respect of
any obligation under the Tax Matters Agreement or any similar agreements.

(b)The Parent Guarantor operates in a manner to qualify for taxation as a
REIT.  Each Subsidiary of the Parent Guarantor is either (1) a “qualified REIT
subsidiary” within the meaning of Section 856(i) of the Code, (2) a REIT, (3) a
“taxable REIT subsidiary” within the meaning of Section 856(l) of the Code, (4)
a partnership under Treasury Regulation Section 301.7701-3 or (5) an entity
disregarded as a separate entity from its owner under Treasury Regulation
Section 301.7701-3.

Section 5.10.Title to Property; Leases.  The Parent Guarantor and its
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all Properties necessary or used in the ordinary conduct
of its business (including all Unencumbered Properties), except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Unencumbered Property is subject to any
Liens (other than Permitted Liens).

Section 5.11.Licenses, Permits, Etc.  

(a)The Parent Guarantor and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others except for those conflicts that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

(b)To the knowledge of each Constituent Company, no product or service of the
Parent Guarantor or any of its Subsidiaries infringes in any material respect
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person except for such infringements the result of which,

9

 

--------------------------------------------------------------------------------

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(c)To the knowledge of each Constituent Company, there is no violation by any
Person of any right of the Parent Guarantor or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Parent Guarantor or any of its
Subsidiaries except for such violations that could not reasonably be expected to
have a Material Adverse Effect.

Section 5.12.Compliance with ERISA.

(a)The Parent Guarantor and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Parent Guarantor nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA (other than for PBGC premiums due but not
delinquent under section 4007 of ERISA) or the penalty or excise tax provisions
of the Code relating to employee benefit plans (as defined in section 3 of
ERISA), and no event, transaction or condition has occurred or exists that
could, individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Parent Guarantor or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
the Parent Guarantor or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as could not be individually or in the
aggregate Material.

(b)The present value of the aggregate benefit liabilities under each of the
Plans, determined as of the end of such Plan’s most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities
by more than $20,000,000 in the aggregate for all Plans.  The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

(c)The Parent Guarantor and its ERISA Affiliates have not incurred withdrawal
liabilities under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

(d)The expected postretirement benefit obligation (determined as of the last day
of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Parent Guarantor and its
Subsidiaries could not reasonably be expected to have a Material Adverse Effect.

10

 

--------------------------------------------------------------------------------

(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by each Constituent Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.3 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13.Private Offering.  Neither Constituent Company nor anyone acting on
their behalf has offered the Notes, the Subsidiary Guaranty Agreement or any
similar Securities for sale to, or solicited any offer to buy the Notes, the
Subsidiary Guaranty Agreement or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than three other Institutional Investors, each of which
has been offered the Notes and the Subsidiary Guaranty Agreement at a private
sale for investment.  Neither Constituent Company nor anyone acting on their
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes or the delivery of Subsidiary Guaranty Agreement to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

Section 5.14.Use of Proceeds; Margin Regulations.  The Issuer will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes
including for the repayment of existing Indebtedness.  No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Issuer in a violation of Regulation X
of said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Issuer and its
Subsidiaries and the Issuer does not have any present intention that margin
stock will constitute more than 25% of the value of such assets.  As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.

Section 5.15.Existing Indebtedness; Future Liens; Existing Investments.

(a)Except as described therein, Schedule 5.15(a) sets forth a complete and
correct list of all outstanding Indebtedness of the Parent Guarantor and its
Subsidiaries as of [March 31, 2015] (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor or its Subsidiaries.  Neither the
Parent Guarantor nor any Subsidiary is in default and no waiver of default
(other than a permanent waiver) is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Parent Guarantor or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Parent Guarantor or any Subsidiary the outstanding principal amount of which
exceeds $10,000,000 that would permit (or that with notice or the lapse of time,
or both, would permit) one or more

11

 

--------------------------------------------------------------------------------

Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

(b)Neither the Parent Guarantor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Parent Guarantor or such Subsidiary, any agreement relating thereto or any
other agreement (including, but not limited to, its charter or any other
Organizational Document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of either Constituent Company or
any Subsidiary Guarantor, except as disclosed in Schedule 5.15(a).

Section 5.16.Foreign Assets Control Regulations, Etc.

(a)Neither the Parent Guarantor nor any Controlled Entity is (1) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”), (2) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (i) any OFAC Listed Person or (ii)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (3) otherwise blocked, subject to sanctions under
or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, CISADA or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (1), clause
(2) or clause (3), a “Blocked Person”).  Neither the Parent Guarantor nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Parent Guarantor or any Controlled Entity, directly or
indirectly, (1) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (2) otherwise in violation of U.S.
Economic Sanctions.

(c)Neither the Parent Guarantor nor any Controlled Entity (1) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (2) to each Constituent
Company’s actual knowledge after making due inquiry, is under investigation by
any Governmental Authority for possible violation of Anti-Money Laundering Laws
or any U.S. Economic Sanctions violations, (3) has been assessed civil penalties
under any

12

 

--------------------------------------------------------------------------------

Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (4) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
The Parent Guarantor has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Parent Guarantor and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

(d)(1)Neither the Parent Guarantor nor any Controlled Entity (i) has been
charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction applicable to the Parent Guarantor or any such
Controlled Entity, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (ii) to each Constituent Company’s actual knowledge after making due
inquiry, is under investigation by any U.S. or non-U.S. Governmental Authority
for possible violation of Anti-Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union;

(2)To each Constituent Company’s actual knowledge after making due inquiry,
neither the Parent Guarantor nor any Controlled Entity has, within the last five
years, directly or indirectly offered, promised, given, paid or authorized the
offer, promise, giving or payment of anything of value to a Governmental
Official or a commercial counterparty for the purposes of: (i) influencing any
act, decision or failure to act by such Governmental Official in his or her
official capacity or such commercial counterparty, (ii) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (iii) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation of any applicable law or regulation or which would cause
any holder to be in violation of any law or regulation applicable to such
holder; and

(3)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage.  The Parent Guarantor has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent Guarantor
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.

Section 5.17.Status under Certain Statutes.  Neither the Parent Guarantor nor
any Subsidiary is subject to regulation under the Investment Company Act of
1940, the Public Utility Holding Company Act of 2005, the ICC Termination Act of
1995, or the Federal Power Act.

Section 5.18.Environmental Matters.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither Constituent Company or any Subsidiary (a) has
failed to comply with any

13

 

--------------------------------------------------------------------------------

Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (b) has become subject to
any Environmental Liability, (c) has received written notice of any claim with
respect to any Environmental Liability, or (d) knows of any basis for any
Environmental Liability.

Section 5.19.Notes Rank Pari Passu.

(a)The obligations of the Issuer under this Agreement and the Notes rank at
least pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Issuer, including, without
limitation, all unsecured and unsubordinated senior Indebtedness of the Issuer
described in Schedule 5.15(a).

(b)The obligations of the Parent Guarantor under this Agreement rank at least
pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Parent Guarantor, including,
without limitation, all unsecured and unsubordinated senior Indebtedness of the
Parent Guarantor described in Schedule 5.15(a).

(c)The obligations of each Subsidiary Guarantor under the Subsidiary Guaranty
Agreement rank at least pari passu in right of payment with all other unsecured
and unsubordinated senior Indebtedness (actual or contingent) of such Subsidiary
Guarantor, including, without limitation, all unsecured and unsubordinated
senior Indebtedness of such Subsidiary Guarantor described on Schedule 5.15(a).

Section 5.20.Solvency.  Each Constituent Company is Solvent, and the Subsidiary
Guarantors, when taken on a consolidated basis with the Constituent Companies,
are Solvent.

Section 5.21.Unencumbered Properties.  Each Unencumbered Property is an Eligible
Unencumbered Property.

Section 6.

Representations of the Purchasers.

Section 6.1.Purchase for Investment.  Each Initial Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Initial Purchaser or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Initial Purchaser’s or their
property shall at all times be within such Initial Purchaser’s or their
control.  Each Initial Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that neither the
Parent Guarantor, the Issuer nor any Subsidiary Guarantor is required to
register the Notes.

Section 6.2.Accredited Investors.   Each Initial Purchaser represents that it is
an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).  Each Initial Purchaser further

14

 

--------------------------------------------------------------------------------

represents that such Initial Purchaser has had the opportunity to ask questions
of the Constituent Companies and received answers concerning the terms and
conditions of the sale of the Notes.

Section 6.3.Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c)the Source is either (1) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (2) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1)

15

 

--------------------------------------------------------------------------------

the identity of such QPAM and (2) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Issuer in writing
pursuant to this clause (d); or

(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or

(f)the Source is a governmental plan; or

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or

(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Section 7.

Information as to the Constituent Companies.

Section 7.1.Financial and Business Information.  The Constituent Companies shall
deliver to each Purchaser and each holder of a Note that is an Institutional
Investor:

(a)Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) five Business Days after the date the Parent Guarantor’s
Quarterly Report on Form 10‑Q (the “Form 10‑Q”) is required to be filed with the
SEC (without giving effect to any extension permitted by the SEC) and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Parent Guarantor (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

16

 

--------------------------------------------------------------------------------

(1)a consolidated balance sheet of the Parent Guarantor as at the end of such
quarter, and

(2)the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Parent Guarantor, for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements and certified
by a Senior Financial Officer of the Parent Guarantor as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows in accordance with GAAP, subject
to changes resulting from normal year‑end audit adjustments and the absence of
footnotes, provided that delivery within the time period specified above of
copies of the Parent Guarantor’s Form 10‑Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);

(b)Annual Statements — within 120 days (or such shorter period as is the earlier
of (x) 15 days after the date the Parent Guarantor’s Annual Report on Form 10‑K
(the “Form 10‑K”) is required to be filed with the SEC (without giving effect to
any extension permitted by the SEC) and (y) the date by which such financial
statements are required to be delivered under any Material Credit Facility or
the date on which such corresponding financial statements are delivered under
any Material Credit Facility if such delivery occurs earlier than such required
delivery date) after the end of each fiscal year of the Parent Guarantor,
duplicate copies of,

(1)consolidated and consolidating balance sheets of the Parent Guarantor as at
the end of such year, and

(2)the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity and cash flows of the Parent
Guarantor for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time

17

 

--------------------------------------------------------------------------------

period specified above of the Parent Guarantor’s Form 10‑K for such fiscal year
(together with the Parent Guarantor’s annual report to shareholders, if any,
prepared pursuant to Rule 14a‑3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b);

(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(1) each financial statement, report, notice or proxy statement sent by the
Parent Guarantor or any Subsidiary to the administrative agent and/or banks
generally pursuant to any Material Credit Facility (excluding information sent
to such banks in the ordinary course of administration of a bank facility, such
as information relating to pricing and borrowing availability) or to its public
Securities holders generally, (2) each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent Guarantor, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent Guarantor or any Subsidiary
may file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, and not otherwise required to be delivered to holders of Notes
pursuant hereto, and (3) of all press releases and other statements made
available generally by the Parent Guarantor or any Subsidiary to the public
concerning developments that are Material;

(d)Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer of a Constituent Company (1) becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or (2) has actual knowledge that any Person has given notice in writing or taken
any action with respect to a claimed default of the type referred to in Section
11(f), a written notice specifying the nature and period of existence thereof
and what action such Constituent Company is taking or proposes to take with
respect thereto;

(e)ERISA Matters — promptly, and in any event within five days after a
Responsible Officer of a Constituent Company becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that such Constituent Company or an ERISA Affiliate proposes to take with
respect thereto:

(1)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date of this Agreement;
or

(2)the institution by the PBGC of, or the written threat by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Plan, or the receipt by the
Parent Guarantor or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by the PBGC with respect to such Multiemployer
Plan; or

18

 

--------------------------------------------------------------------------------

(3)any event, transaction or condition that results in the incurrence of any
liability by the Parent Guarantor or, to the knowledge of a Responsible Officer,
any ERISA Affiliate pursuant to Title I or IV of ERISA (other than for PBGC
premiums due but not delinquent under section 4007 of ERISA) or the penalty or
excise tax provisions of the Code relating to employee benefit plans, or in the
imposition of any Lien on any of the rights, properties or assets of the Parent
Guarantor or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;

(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Parent Guarantor or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(g)Resignation or Replacement of Independent Auditors — within 10 days following
the date on which the Parent Guarantor’s independent auditors resign or the
Parent Guarantor elects to change auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
request; provided, that delivery of a copy of a Current Report on Form 8-K
reporting such resignation or change of independent auditors, prepared in
accordance with the SEC’s requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(g);

(h)Change in Debt Rating — promptly, and in any event within 10 Business Days
thereof, any announcement of any change in any Debt Rating; and

(i)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor or any of its Subsidiaries
(including, but without limitation, actual copies of the Parent Guarantor’s
Form 10‑Q and Form 10‑K) or relating to the ability of either Constituent
Company or any Subsidiary Guarantor to perform its obligations hereunder, under
the Notes or under the Subsidiary Guaranty Agreement as from time to time may be
reasonably requested by any such Purchaser or holder of a Note.

Section 7.2.Officer’s Certificate.  Each set of financial statements delivered
to a Purchaser or holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by the following:

(a)Covenant Compliance – a certificate executed by a Senior Financial Officer of
each Constituent Company setting forth the information from such financial
statements that is required in order to establish whether the Constituent
Companies were in compliance with the requirements of Section 10 during the
quarterly or annual period

19

 

--------------------------------------------------------------------------------

covered by the statements then being furnished, (including with respect to each
such provision that involves mathematical calculations, the information from
such financial statements that is required to perform such calculations) and
detailed calculations of the maximum or minimum amount, ratio or percentage, as
the case may be, permissible under the terms of such Section, and the
calculation of the amount, ratio or percentage then in existence.  In the event
that the Parent Guarantor or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 23.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;

(b)Event of Default – each certificate delivered pursuant to Section 7.2(a)
shall include a certification that the Senior Financial Officer signatory
thereto has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Parent Guarantor and its Subsidiaries from the beginning of the quarterly
or annual period covered by the statements then being furnished to the date of
the certificate and that such review shall not have disclosed the existence of
any condition or event that constitutes a Default or an Event of Default or, if
any such condition or event exists (including, without limitation, any such
event or condition resulting from the failure of the Parent Guarantor or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action such Constituent Company shall have
taken or proposes to take with respect thereto.

(d)Subsidiary Guarantors – each certificate delivered pursuant to Section 7.2(a)
shall include a certification of any changes to the composition of the
Subsidiary Guarantor group, if any, during the quarterly period or the last
quarter in the annual period covered by the statements then being furnished; and

(c)Unencumbered Property Report – a duly completed Unencumbered Property Report.

Section 7.3.Visitation.  Each Constituent Company shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:

(a)No Event of Default — if no Event of Default then exists, at the expense of
such Purchaser or holder and upon reasonable prior notice to such Constituent
Company, to visit the principal executive office of such Constituent Company, to
discuss the affairs, finances and accounts of such Constituent Company and its
Subsidiaries with such Constituent Company’s officers, and (with the consent of
such Constituent Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of such Constituent
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of such Constituent Company and each of its Subsidiaries,
all at such reasonable times and as often as may be reasonably requested in
writing; and

20

 

--------------------------------------------------------------------------------

(b)Default — if an Event of Default then exists, at the expense of such
Constituent Company to visit and inspect any of the offices or properties of
such Constituent Company or any of its Subsidiaries, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision such Constituent Company authorizes said accountants to
discuss the affairs, finances and accounts of such Constituent Company and its
Subsidiaries), all at such times and as often as may be requested.

Section 7.4.Electronic Delivery.  Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by a Constituent Company pursuant to Sections
7.1(a), (b), (c) or (g) and Section 7.2 shall be deemed to have been delivered
if such Constituent Company satisfies any of the following requirements with
respect thereto:

(a)such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each Purchaser and each holder of a Note by e-mail;

(b)the Parent Guarantor shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://rexfordindustrial.com
as of the Execution Date;

(c)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificates satisfying the requirements of
Section 7.2 are timely posted by or on behalf of such Constituent Company on
IntraLinks or on any other similar website to which each Purchaser and each
holder of Notes has free access; or

(d)such Constituent Company shall have filed any of the items referred to in
Section 7.1(c) or (g) with the SEC on EDGAR and shall have made such items
available on its home page on the internet or on IntraLinks or on any other
similar website to which each Purchaser and each holder of Notes has free
access;

provided however, that in the case of any of clauses (b), (c) or (d), such
Constituent Company shall have given each Purchaser and each holder of a Note
prior written notice, which may be by e-mail or in accordance with Section 19,
of such posting or filing in connection with each delivery, provided further,
that upon request of any Purchaser or holder to receive paper copies of such
forms, financial statements and Officer’s Certificates or to receive them by
e-mail, such Constituent Company will promptly e-mail them or deliver such paper
copies, as the case may be, to such Purchaser or holder.

21

 

--------------------------------------------------------------------------------

Section 8.

Payment and Prepayment of the Notes.

Section 8.1.Maturity.  As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2.Optional Prepayments with Make-Whole Amount.  The Issuer may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes, in an amount not less than $2,500,000 of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount.  The Issuer will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days (or such
shorter period as may be agreed to by the Required Holders) and not more than 60
days prior to the date fixed for such prepayment.  Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with Section
8.3), and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer of the Issuer as to the estimated Make-Whole Amount due
in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Issuer shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

Section 8.3.Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4.Maturity; Surrender, Etc.  In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any.  From and after such date, unless
the Issuer shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the Issuer and cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5.Purchase of Notes.  The Issuer will not, and will not permit any
Controlled Affiliate to, purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Issuer or a Controlled
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions.  Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall

22

 

--------------------------------------------------------------------------------

remain open for at least 20 Business Days.  If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the Issuer
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of Notes of such offer shall be extended by the
number of days necessary to give each such remaining holder at least 10 Business
Days from its receipt of such notice to accept such offer.  The Issuer will
promptly cancel all Notes acquired by it or any Controlled Affiliate pursuant to
any payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.6.Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the “Ask Yields” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.  

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with

23

 

--------------------------------------------------------------------------------

respect to the Called Principal of any Note, 0.50% over the yield to maturity
implied by the U.S. Treasury constant maturity yields reported, for the latest
day for which such yields have been so reported as of the second Business Day
preceding the Settlement Date with respect to such Called Principal, in Federal
Reserve Statistical Release H.15 (or any comparable successor publication) for
the U.S. Treasury constant maturity having a term equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  If there is no such
U.S. Treasury constant maturity having a term equal to such Remaining Average
Life, such implied yield to maturity will be determined by interpolating
linearly between (i) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Remaining Average Life and (ii) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life.  The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7.Offer to Prepay Notes in the Event of a Change in Control.

(a)Notice of Change in Control or Control Event.  The Constituent Companies
will, within five Business Days after any Responsible Officer of either thereof
has knowledge of the occurrence of any Change in Control or, to the extent such
information has been disclosed to the public generally, any Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
Section 8.7(b).  If a Change in Control has occurred, such notice shall contain
and constitute an offer by the Issuer to prepay Notes as described in Section
8.7(c) and shall be accompanied by the certificate described in Section 8.7(g).

24

 

--------------------------------------------------------------------------------

(b)Condition to Company Action.  The Parent Guarantor will not take any action
that consummates or finalizes a Change in Control unless (1) at least 30 days
prior to such action the Issuer shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(2) contemporaneously with such action, the Issuer prepays all Notes required to
be prepaid in accordance with this Section 8.7.  Notwithstanding the foregoing,
the Issuer shall not be required to give any notice pursuant to this Section
8.7(b) or to forbear taking any action that consummates or finalizes a Change in
Control required by this Section 8.7(b) unless the information regarding such
Change in Control to be contained in such notice shall have been disclosed to
the public generally (and in such event the Issuer shall instead give the notice
specified in Section 8.7(a) in respect of such Change in Control and the offer
to prepay the Notes shall instead also be in accordance with Section 8.7(a)).

(c)Offer to Prepay Notes.  The offer to prepay Notes contemplated by Sections
8.7(a) and (b) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, Notes held by each holder on a
date specified in such offer (the “Change in Control Proposed Prepayment
Date”).  If such Change in Control Proposed Prepayment Date is in connection
with an offer contemplated by Section 8.7(a), such date shall be a Business Day
not less than 30 days and not more than 60 days after the date of such offer (or
if the Change in Control Proposed Prepayment Date shall not be specified in such
offer, the Change in Control Proposed Prepayment Date shall be the Business Day
nearest to the 30th day after the date of such offer).

(d)Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Issuer at least five Business Days prior to
the Change in Control Proposed Prepayment Date.  A failure by a holder of Notes
to so respond to an offer to prepay made pursuant to this Section 8.7 shall be
deemed to constitute a rejection of such offer by such holder.

(e)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this Section
8.7 shall be at 100% of the principal amount of such Notes, together with
accrued and unpaid interest on such Notes accrued to the date of prepayment but
without any Make-Whole Amount.  The prepayment shall be made on the Change in
Control Proposed Prepayment Date, except as provided by Section 8.7(f).

(f)Deferral Pending Change in Control.  The obligation of the Issuer to prepay
Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been
made.  In the event that such Change in Control does not occur on the Change in
Control Proposed Prepayment Date in respect thereof, the prepayment shall be
deferred until, and shall be made on the date on which, such Change in Control
occurs.  The Constituent Companies shall keep each holder of Notes reasonably
and timely informed of (1) any such deferral of the date of prepayment, (2) the
date on which such Change in Control and the prepayment are expected to occur
and (3) any determination by the Parent Guarantor that efforts to effect such
Change in Control have ceased or been abandoned (in which case the offers

25

 

--------------------------------------------------------------------------------

and acceptances made pursuant to this Section 8.7 in respect of such Change in
Control automatically shall be deemed rescinded without penalty or other
liability).

(g)Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Issuer and dated the date of such offer, specifying (1)
the Change in Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.7 and that failure by a holder to respond to such
offer by the deadline established in Section 8.7(d) shall result in such offer
to such holder being deemed rejected, (3) the principal amount of each Note
offered to be prepaid, (4) the interest that would be due on each Note offered
to be prepaid, accrued to the Change in Control Proposed Prepayment Date, (5)
that the conditions of this Section 8.7 have been fulfilled and (6) in
reasonable detail, the nature and date of the Change in Control.

(h)“Change in Control” means an event or series of events by which:

(1)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
Securities of the Parent Guarantor entitled to vote for members of the board of
directors or equivalent governing body of the Parent Guarantor on a
fully-diluted basis (and taking into account all such Securities that such
person or group has the right to acquire pursuant to any option right);

(2)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent Guarantor
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)the passage of 30 days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement (excluding any contract or
arrangement which, by its terms, requires as a condition to the closing of such
transaction that the Notes be refinanced or paid in full) that, upon
consummation thereof, will result in its or their acquisition of, the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Parent Guarantor, or control over the equity Securities

26

 

--------------------------------------------------------------------------------

of the Parent Guarantor entitled to vote for members of the board of directors
or equivalent governing body of the Parent Guarantor on a fully-diluted basis
(and taking into account all such Securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such Securities.

(i)“Control Event” means (1) the execution by the Parent Guarantor or any of its
Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,
(2) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control or (3) the making of any
written offer by any “person” or “group” (as such terms are used in Section
13(d) and Section 14(d) of the Exchange Act) to the holders of Equity Interests
of the Parent Guarantor or of any of its Affiliates, which offer, if accepted by
the requisite number of holders, would result in a Change in Control.

Section 8.8.Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding, (a) subject to clause (b), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (b) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

Section 9.

Affirmative Covenants.

From the Execution Date until the Closing and thereafter so long as any of the
Notes are outstanding, the Constituent Companies covenant that:

Section 9.1.Compliance with Laws.  Without limiting Section 10.4, each
Constituent Company will, and will cause each of its Subsidiaries to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, Environmental Laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.2.Insurance.  Each Constituent Company will, and will cause each of
its Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of either Constituent Company or any Subsidiary,
insurance with respect to their properties and

27

 

--------------------------------------------------------------------------------

businesses against loss or damage of the kinds customarily insured against by
Persons of established reputation engaged in the same or similar business and
similarly situated, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as are customarily carried under similar
circumstances by such other Persons.

Section 9.3.Maintenance of Properties.  Each Constituent Company will, and will
cause each of its Subsidiaries to, subject to the terms of all existing leases
which demise any part of the Unencumbered Properties, keep the Unencumbered
Properties in good order, repair, operating condition, and appearance, causing
all necessary repairs, renewals, replacements, additions, and improvements to be
promptly made, and not allow any of the Unencumbered Properties to be misused,
abused or wasted or to deteriorate (ordinary wear and tear excepted).

Section 9.4.Payment of Taxes and Claims.  Each Constituent Company will, and
will cause each of its Subsidiaries to, file all federal and material state and
other tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or could reasonably be expected
to become a Lien on properties or assets of either Constituent Company or any
Subsidiary, provided that neither Constituent Company nor any Subsidiary need
pay any such tax, assessment, charge, levy or claim if (a) the amount,
applicability or validity thereof is contested by such Constituent Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and such Constituent Company or such Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of such Constituent
Company or such Subsidiary or (b) the nonpayment of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.5.Existence, Etc.

(a)Subject to Section 10.2, each Constituent Company will at all times preserve
and keep its corporate or other existence in full force and effect.  Subject to
Sections 10.2 and 10.7, each Constituent Company will at all times preserve and
keep in full force and effect the corporate or other existence of each of its
Subsidiaries and all rights and franchises of each Constituent Company and its
Subsidiaries unless, in the good faith judgment of such Constituent Company, the
termination of or failure to preserve and keep in full force and effect such
corporate or other existence, right or franchise could not, individually or in
the aggregate, have a Material Adverse Effect.

(b)The Parent Guarantor will at all times be the sole general partner of the
Issuer.

(c)The Parent Guarantor will at all times own, directly or indirectly, at least
50% of the issued and outstanding Equity Interests of the Issuer and the Issuer
will at all times constitute a Subsidiary of the Parent Guarantor.

28

 

--------------------------------------------------------------------------------

(d)The Issuer will at all times own, directly or indirectly, all of the issued
and outstanding Equity Interests in each Subsidiary Guarantor.

Section  9.6.Books and Records.  Each Constituent Company will, and will cause
each of its Subsidiaries to, maintain (a) proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Constituent Company and each of its Subsidiaries, as
the case may be, and (b) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having legal or
regulatory jurisdiction over either Constituent Company or any of its
Subsidiaries, as the case may be.  Each Constituent Company and its Subsidiaries
have devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and each
Constituent Company will, and will cause each of its Subsidiaries to, continue
to maintain such system.

Section 9.7.Qualification as a REIT.  The Parent Guarantor will at all times
continue to operate in a manner to qualify for taxation as a REIT.

Section 9.8Subsidiary Guarantors.

(a)The Constituent Companies will cause each Subsidiary that (x) owns an
Unencumbered Property or (y) Guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under any Material Credit Facility, to the extent
that such Subsidiary is not then a party to the Subsidiary Guaranty Agreement,
to:

(1)execute a supplement to the Subsidiary Guaranty Agreement in the form of
Exhibit A thereto (a “Subsidiary Guaranty Supplement”); and

(2)deliver the following to each of holder of a Note:

(i)an executed counterpart of such Subsidiary Guaranty Supplement;

(ii)a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1(c), 5.2(c),
5.6(c), 5.7(c), 5.19(c) and 5.20 of this Agreement (but with respect to such
Subsidiary, such Subsidiary Guaranty Supplement and the Subsidiary Guaranty
Agreement, as the case may be);

(iii)all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty

29

 

--------------------------------------------------------------------------------

Supplement and the performance by such Subsidiary of its obligations under the
Subsidiary Guaranty Agreement; and

(iv)an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
Supplement and the Subsidiary Guaranty Agreement as were included in the legal
opinions delivered on the date of the Closing with respect to Subsidiary
Guarantors and the Subsidiary Guaranty Agreement.

(b)The holders of Notes will discharge and release any Subsidiary Guarantor from
the Subsidiary Guaranty Agreement upon the written request of either Constituent
Company; provided that (1) either (i) the Parent Guarantor shall then have an
Investment Grade Rating or (ii) such Subsidiary Guarantor shall no longer own
any Unencumbered Property, (2) such Subsidiary Guarantor shall have been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement) as a guarantor or additional or co-borrower under and in respect of
Indebtedness under each Material Credit Facility, (3) at the time of such
release and discharge, each Constituent Company shall have delivered a
certificate of a Responsible Officer of such Constituent Company to the holders
of Notes stating (i) that no Default or Event of Default has occurred and is
continuing or will result from such release and discharge and (ii) that the
requirements set forth in clauses (1) and (2) above have been satisfied, and (4)
such Subsidiary Guarantor shall have no obligations (other than Unmatured
Surviving Obligations) then outstanding under the Subsidiary Guaranty
Agreement.  Upon satisfaction of the conditions to the discharge and release of
a Subsidiary Guarantor from the Subsidiary Guaranty Agreement, at the request
and sole cost and expense of the Constituent Companies, the holders of the Notes
shall, within 10 Business Days of such request, countersign the request for
release acknowledging the discharge and release of such Subsidiary Guarantor.

Section 9.9.Ratings Requirement.  The Constituent Companies will at all times
maintain a credit rating from S&P, Moody’s or Fitch on the Notes.

Section 10.

Negative Covenants.

From the Execution Date until the Closing and thereafter so long as any of the
Notes are outstanding, the Constituent Companies covenant that:

Section 10.1.Transactions with Affiliates.  The Constituent Companies will not,
and will not permit any Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate of either Constituent Company or any Subsidiary,
whether or not in the ordinary course of business; provided that the foregoing
shall not apply to:

(a)any transaction in the ordinary course of business (1) on fair and reasonable
terms substantially as favorable to such Constituent Company or such Subsidiary
as would be obtainable by such Constituent Company or such Subsidiary at

30

 

--------------------------------------------------------------------------------

the time in a comparable arm’s length transaction with a Person other than an
Affiliate or (2) that comply with the requirements of the North America Security
Administrators Association’s Statement of Policy of Real Estate Investment
Trusts;

(b)payments to or from such Affiliates under leases of commercial space on
market terms;

(c)payment of fees under asset or property management agreements under terms and
conditions available from non-Affiliate third party qualified management
companies;

(d)Investments by the Constituent Companies and their Subsidiaries in
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement;

(e)transactions between the Constituent Companies and their Subsidiaries
otherwise permitted (or not prohibited) hereunder; and

(f)Restricted Payments permitted under Section 10.8.

Section 10.2.Merger, Consolidation, Etc.  The Constituent Companies will not,
and will not permit any Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

(a)any Subsidiary (other than the Issuer) may convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions (1) to a Constituent Company, (2) to another Subsidiary so long as
if the transferor in such conveyance, transfer or lease is a Subsidiary
Guarantor, the transferee shall be, or shall have become in accordance with
Section 9.8(a), a Subsidiary Guarantor, or (3) in compliance with the provisions
of Section 10.7;

(b)any Subsidiary (other than the Issuer) may consolidate or merge with any
Person so long as:

(1)if such Subsidiary is a Subsidiary Guarantor, then (i) such Subsidiary
Guarantor or another Subsidiary Guarantor or a Constituent Company is the
successor entity, so long as in any merger or consolidation involving a
Constituent Company, such Constituent Company shall be the surviving or
continuing entity, or (ii) if such Subsidiary Guarantor or another Subsidiary
Guarantor or a Constituent Company is not the successor entity (A) such
successor entity shall have become a Subsidiary Guarantor in accordance with
Section 9.8(a) and (B) the Parent Guarantor and each other Subsidiary Guarantor
shall have reaffirmed in writing its obligations hereunder or under the
Subsidiary Guaranty Agreement, as the case may be; and

(2)such Subsidiary is not a Subsidiary Guarantor; and

31

 

--------------------------------------------------------------------------------

(3)immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing; and

(c)either Constituent Company may consolidate or merge with, or convey, transfer
or lease all or substantially all of its assets in a single transaction or
series of transactions to, any Person so long as:

(1)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of a Constituent Company as an entirety, as the case may be
(the “Successor Entity”), shall be a solvent entity organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia;

(2)if the Successor Entity is not the same Constituent Company, (i) such
Successor Entity shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and, in the case of the Issuer, the Notes
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders), (ii) the Successor Entity shall have caused to be
delivered to each holder of Notes an opinion of independent counsel reasonably
acceptable to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof and (iii) the Parent Guarantor (unless it
is the party subject to such transaction or series of transactions) and each
Subsidiary Guarantor shall have reaffirmed in writing its obligations hereunder
and under the Subsidiary Guaranty Agreement, as the case may be; and

(3)immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of a
Constituent Company or a Subsidiary Guarantor shall have the effect of releasing
such Constituent Company or any Successor Entity that shall theretofore have
become such in the manner prescribed in this Section 10.2 or, unless it is
released in accordance with the provisions of Section 9.8(b), any Subsidiary
Guarantor from its liability hereunder, under the Notes or under the Subsidiary
Guaranty Agreement.

Section 10.3.Line of Business.  The Constituent Companies will not, and will not
permit any Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Parent Guarantor and its Subsidiaries, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Parent Guarantor

32

 

--------------------------------------------------------------------------------

and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Offering Materials.

Section 10.4.Terrorism Sanctions Regulations.  The Constituent Companies will
not, and will not permit any Controlled Entity to, (a) become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target  of sanctions imposed by the
United Nations or by the European Union, (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (1) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (2) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) engage in any activity that could subject such Person or any
holder to sanctions under CISADA or any similar law or regulation with respect
to Iran or any other country that is subject to U.S. Economic Sanctions.

Section 10.5.Liens.  The Constituent Companies will not, and will not permit any
Subsidiary to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any Unencumbered Property, other than the following:

(a)Liens for taxes, assessments and governmental charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(b)(1) carriers’, warehousemen’s or other like Liens arising in the ordinary
course of business which are (i) not overdue for a period of more than 30 days,
(ii) do not materially and adversely affect the operation of such Unencumbered
Property, or (iii) being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and (2) mechanics’
and materialmen’s Liens arising in the ordinary course of business in an
aggregate amount (as to all such Liens) not exceeding $1,000,000, which are (i)
not then being enforced in a pending civil action to foreclose unless any such
Lien has been removed from the applicable Unencumbered Property by the filing of
an appropriate bond in accordance with the California Civil Code, (ii) do not
materially and adversely affect the operation of such Unencumbered Property, or
(iii) being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(c)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

33

 

--------------------------------------------------------------------------------

(e)easements, rights-of-way, restrictions, restrictive covenants, encroachments,
protrusions, and other similar encumbrances affecting any Unencumbered Property
which, in the aggregate, are not substantial in amount, and which do not in any
case materially detract from the value of such Unencumbered Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(f)tenant leases and other interests of lessees and lessors under leases of real
property made in the ordinary course of business; and

(g)Liens securing judgments and attachments not constituting an Event of Default
under Section 11(i).

Section 10.6.Investments.  The Constituent Companies will not, and will not
permit any Subsidiary to, make any Investments, except:

(a)Investments held by either Constituent Company or any Subsidiary on the
Execution Date and listed on Schedule 10.6;

(b)Investments held by either Constituent Company or any Subsidiary in the form
of cash or cash equivalents;

(c)advances to officers, directors and employees of either Constituent Company
or any Subsidiary in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d)Investments of either Constituent Company or any Subsidiary in any
Constituent Company or Subsidiary;

(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(f)Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);

(g)Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress) in an aggregate amount
not exceeding 15% of Total Asset Value;

34

 

--------------------------------------------------------------------------------

(h)Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable) in an aggregate amount not exceeding 15% of Total
Asset Value;

(i)Investments in Unconsolidated Affiliates in an aggregate amount not exceeding
25% of Total Asset Value; and

(j)additional Investments in an aggregate amount not to exceed $5,000,000;

provided that any determination as to whether an Investment shall be permitted
hereunder will be made at the time of, and after giving effect to, such
Investment; provided, further, that Investments under Sections 10.6(g) through
10.6(j), inclusive, shall not exceed 30% of Total Asset Value.

Section 10.7.Dispositions.  The Constituent Companies will not, and will not
permit any Subsidiary to, make any Disposition or enter into any agreement to
make any Disposition, except:

(a)Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)Dispositions in the ordinary course of business;

(c)Dispositions of equipment to the extent that (1) such property is exchanged
for credit against the purchase price of similar replacement property or (2) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;

(d)Dispositions of property by any Subsidiary of the Issuer to the Issuer or to
a Wholly-Owned Subsidiary of the Issuer; provided that if the transferor of such
property is a Subsidiary Guarantor, the transferee thereof must either be the
Issuer or a Subsidiary Guarantor;

(e)Dispositions of Properties so long as no Default exists or would result
therefrom; and

(f)Dispositions permitted by Section 10.2 (other than Section 10.2(a)(3)).

Section 10.8.Restricted Payments.  The Constituent Companies will not, and will
not permit any Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(a)each Subsidiary of the Issuer may make Restricted Payments to the Issuer and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according

35

 

--------------------------------------------------------------------------------

to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b)either Constituent Company or any Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, either Constituent
Company or any Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from an issue of new shares of
its common stock or other Equity Interests within 90 days before such Restricted
Payment;

(d)the Issuer may make Restricted Payments to the Parent Guarantor and, to the
extent corresponding distributions to other holders of its Equity Interests are
required by its Organizational Documents, to such other holders of Equity
Interests, in amounts sufficient to permit the Parent Guarantor to make, and the
Parent Guarantor may make, Restricted Payments, for any 12-month period, not to
exceed an amount equal to the greater of: (1)(i) 95% multiplied by (ii) Funds
From Operations for such period and (2) the aggregate amount of Restricted
Payments required to be made by the Parent Guarantor in order for it to (i)
maintain its status as a REIT and (ii) avoid the payment of federal or state
income or excise tax; provided that to the extent a Default or Event of Default
shall have occurred and be continuing or would result from the making of such
Restricted Payment by the Parent Guarantor (other than a Default or Event of
Default specified in Section 11(g) or Section 11(h) or a Default or an Event of
Default that has resulted in the Required Holders exercising their remedies
under Section 12, in which case no Restricted Payments otherwise permitted under
this clause (d) may be made), the Issuer may only make Restricted Payments to
the Parent Guarantor and, to the extent corresponding distributions to other
holders of its Equity Interests are required by its Organizational Documents, to
such other holders of Equity Interests, in amounts sufficient to permit the
Parent Guarantor to make, and the Parent Guarantor may make, Restricted Payments
in the minimum amount required in order for the Parent Guarantor to maintain its
status as a REIT;

(e)either Constituent Company or any Subsidiary may make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements; and

(f)so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, with respect to an
equity award granted pursuant to an equity incentive compensation plan to any
current or former director, employee, independent contractor or other service
provider, in each case, of either Constituent Company or any Subsidiary, (1) the
withholding of Equity Interests to satisfy any applicable withholding tax
obligations and/or exercise or purchase price, (2) the repurchase or acquisition
by either Constituent Company of such entity’s Equity Interests or (3) the
grant, award, modification or payment of any such equity award.

36

 

--------------------------------------------------------------------------------

Section 10.9.Financial Covenants.

(a)Maximum Leverage Ratio.  The Constituent Companies will not permit the
Leverage Ratio, as of the last day of any fiscal quarter of the Parent
Guarantor, to exceed 60%; provided that for the two consecutive quarters
following any Significant Acquisition, the Leverage Ratio may exceed 60%, but it
may not exceed 65%; provided further that such adjustment for any Significant
Acquisition may only occur up to four times during the term of this Agreement.

(b)Maximum Secured Leverage Ratio.  The Constituent Companies will not permit
Total Secured Debt, as of the last day of any fiscal quarter of the Parent
Guarantor, to be greater than 45% of Total Asset Value.

Notwithstanding the foregoing, the Constituent Companies will not, and will not
permit any Subsidiary to, secure any Indebtedness outstanding under or pursuant
to any Material Credit Facility unless and until the Notes (and each Guarantee
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Constituent Companies
and/or any such Subsidiary, as the case may be, from counsel and in a form that
is reasonably acceptable to the Required Holders.

(c)Maximum Secured Recourse Debt.  The Constituent Companies will not permit
Total Secured Recourse Debt, as of the last day of any fiscal quarter of the
Parent Guarantor, to be greater than 15% of Total Asset Value.

(d)Minimum Tangible Net Worth.  The Constituent Companies will not permit
Tangible Net Worth, at any time, to be less than the sum of (1) $283,622,250,
and (2) an amount equal to 75% of the net equity proceeds received by the Parent
Guarantor after March 31, 2014 (other than any such proceeds that are received
within 90 days before or after any redemption of Equity Interests of a
Constituent Company permitted hereunder).

(e)Minimum Fixed Charge Coverage Ratio.  The Constituent Companies will not
permit the ratio of (1) Adjusted EBITDA to (2) Fixed Charges for the Calculation
Period ending as of the last day of any fiscal quarter of the Parent Guarantor,
to be less than 1.50 to 1.00.

(f)Unencumbered Leverage Ratio.  The Constituent Companies will not permit Total
Unsecured Debt, as of the last day of any fiscal quarter of the Parent
Guarantor, to be greater than 60% of Unencumbered Asset Value; provided that for
the two consecutive quarters following any Significant Acquisition, the
Unencumbered Leverage Ratio may exceed 60%, but it may not exceed 65%; provided
further that such adjustment for any Significant Acquisition may only occur up
to four times during the term of this Agreement.

37

 

--------------------------------------------------------------------------------

(g)Unencumbered Interest Coverage Ratio. The Constituent Companies will not
permit the Unencumbered Interest Coverage Ratio for the Calculation Period
ending as of the last day of any fiscal quarter of the Parent Guarantor to be
less than 1.75 to 1.00.

Section 11.Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)the Issuer defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b)the Issuer defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

(c)either Constituent Company defaults in the performance of or compliance with
any term contained in Section 7.1(d), Section 9.5(b), (c) or (d), Section 9.7 or
Section 10; or

(d)either Constituent Company or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained herein or in the Subsidiary
Guaranty Agreement (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (1) a
Responsible Officer of either Constituent Company obtaining actual knowledge of
such default and (2) either Constituent Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)) or if such
failure does not pertain to Sections 7.1, 7.2, 7.3 or the first sentence of
Section 9.5(a) and is capable of being cured but not within 30 days, such longer
period (but in no event to exceed an additional 30 days) as may be reasonably
necessary to cure such failure so long as such Constituent Company or such
Subsidiary Guarantor commences such cure within the initial 30 days and is
diligently pursuing such cure; or

(e)(1) any representation or warranty made in writing by or on behalf of a
Constituent Company or by any officer of either Constituent Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (2) any representation or warranty made
in writing by or on behalf of any Subsidiary Guarantor or by any officer of any
Subsidiary Guarantor in the Subsidiary Guaranty Agreement or any Subsidiary
Guaranty Supplement or any writing furnished in connection with the Subsidiary
Guaranty Agreement proves to have been false or incorrect in any material
respect on the date as of which made; or

(f)(1) either Constituent Company or any Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium

38

 

--------------------------------------------------------------------------------

or make-whole amount or interest on any Indebtedness (other than Indebtedness
under Swap Contracts) that is outstanding in an aggregate principal amount of at
least the Threshold Amount beyond any period of grace provided with respect
thereto, or (2) either Constituent Company or any Subsidiary is in default in
the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least the
Threshold Amount or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or (3)
as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder of Indebtedness to
convert such Indebtedness into equity interests), (i) either Constituent Company
or any Subsidiary has become obligated to purchase or repay Indebtedness before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Threshold Amount, or (ii)
one or more Persons have the right to require either Constituent Company or any
Subsidiary so to purchase or repay such Indebtedness, or (4) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (i) any event of default under such Swap Contract as to which
either Constituent Company or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (ii) any Termination Event (as defined in such Swap
Contract) under such Swap Contract as to which either Constituent Company or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by such Constituent Company or
such Subsidiary as a result thereof is greater than the Threshold Amount; or

(g)either Constituent Company or any Subsidiary (other than an Immaterial
Subsidiary) (1) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (2) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) makes an assignment for the benefit of its
creditors, (4) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated, or (6) takes corporate action for the purpose of any of the
foregoing; or

(h)a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by either Constituent Company or any
Subsidiary (other than an Immaterial Subsidiary), a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of either Constituent Company or any Subsidiary (other than an
Immaterial Subsidiary), or any such petition shall be filed against either
Constituent Company or any Subsidiary

39

 

--------------------------------------------------------------------------------

(other than an Immaterial Subsidiary) and such petition shall not be dismissed
within 60 days; or

(i)one or more final judgments or orders for the payment of money aggregating in
excess of the Material Amount, including, without limitation, any such final
order enforcing a binding arbitration decision, are rendered against one or more
of the Constituent Companies and their Subsidiaries and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay;

(j)if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (2) a notice of intent to terminate any Plan shall have been filed
with the PBGC or the PBGC shall have instituted proceedings under ERISA section
4042 to terminate or appoint a trustee to administer any Plan or the PBGC shall
have notified the Parent Guarantor or any ERISA Affiliate that a Plan may become
a subject of any such proceedings, (3) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed an amount
that could reasonably be expected to have a Material Adverse Effect, (4) the
Parent Guarantor or any ERISA Affiliate shall have incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (5) the Parent Guarantor or any
ERISA Affiliate withdraws from any Multiemployer Plan, or (6) either Constituent
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of either Constituent Company or any Subsidiary
thereunder; and any such event or events described in clauses (1) through (6)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect.  As used in this
Section 11(j), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

(k)the Subsidiary Guaranty Agreement shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of the Subsidiary Guaranty Agreement, or the obligations of any
Subsidiary Guarantor (other than any Subsidiary Guarantor that is released
pursuant to Section 9.8(b)) under the Subsidiary Guaranty Agreement are not or
cease to be legal, valid, binding and enforceable in accordance with the terms
of the Subsidiary Guaranty Agreement.

Section 12.

Remedies on Default, Etc.

Section 12.1.Acceleration.  

40

 

--------------------------------------------------------------------------------

(a)If an Event of Default with respect to either Constituent Company described
in Section 11(g) or (h) (other than an Event of Default described in clause (1)
of Section 11(g) or described in clause (6) of Section 11(g) by virtue of the
fact that such clause encompasses clause (1) of Section 11(g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Issuer, declare all the Notes then outstanding to be immediately due and
payable.

(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (2) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2.Other Remedies.  If any Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in the Subsidiary Guaranty Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

Section 12.3.Rescission.  At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Issuer, may rescind and annul any such declaration and its
consequences if (a) the Issuer has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Issuer nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of

41

 

--------------------------------------------------------------------------------

amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4.No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement, the Subsidiary Guaranty Agreement or any Note upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Constituent Companies under
Section 16, the Issuer will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all documented costs and expenses
of such holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

Section 13.Guaranty.

Section 13.1.The Guaranty.  The Parent Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to each holder of a Note (a) the full and punctual payment when due,
whether at maturity, by acceleration, by redemption or otherwise, of the
principal of, Make-Whole Amount, if any, and interest (including any interest
accruing after the commencement of any proceeding in bankruptcy and any
additional interest that would accrue but for the commencement of such
proceeding) on the Notes and all other obligations of the Issuer under this
Agreement and (b) the full and prompt performance and observance by the Issuer
of each and all of the obligations, covenants and agreements required to be
performed or observed by the Issuer under the terms of this Agreement and the
Notes (all the foregoing being hereinafter collectively called the
“Obligations”).  The Parent Guarantor further agrees (to the extent permitted by
applicable law) that the Obligations may be extended or renewed, in whole or in
part, without notice or further assent from it, and that it shall remain bound
under this Section 13 notwithstanding any extension or renewal of any
Obligation; provided that nothing in this Section 13.1 shall limit any rights to
the Parent Guarantor with respect to amendments to this Agreement.

Section 13.2.Waiver of Defenses.  The Parent Guarantor waives presentation to,
demand of payment from and protest to the Issuer of any of the Obligations and
also waives notice of protest for nonpayment.  The Parent Guarantor waives
notice of any default under this Agreement, the Notes or the other
Obligations.  The obligation of the Parent Guarantor hereunder shall not be
affected by (a) the failure of any holder of a Note to assert any claim or
demand or to enforce any right or remedy against the Issuer or any other Person
(including any Subsidiary Guarantor) under this Agreement, the Notes, the
Subsidiary Guaranty Agreement or any other agreement or otherwise; (b) any
extension or renewal of any thereof; (c) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, the Notes, the
Subsidiary Guaranty Agreement or any other agreement; (d) the acceptance of any

42

 

--------------------------------------------------------------------------------

security or Guarantee (including, without limitation, the Subsidiary Guaranty
Agreement) by any holder of a Note for the Obligations or any of them; (e) the
release of any security or Guarantee (including, without limitation, the
Subsidiary Guaranty Agreement) held by any holder of a Note for the Obligations
or any of them; (f) the release of the Issuer, any Subsidiary Guarantor or any
other Person from its liability with respect to the Obligations; (g) any act or
failure to act with regard to the Obligations; (h) the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
the assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement under bankruptcy or similar laws, composition with creditors or
readjustment of, or other similar procedure affecting the Issuer, any Subsidiary
Guarantor or any other Person or any of the assets of any of them, or any
allegation or contest of the validity of this Agreement, the Notes, the
Subsidiary Guaranty Agreement or any other agreement or the disaffirmance of
this Agreement or the Notes or the Subsidiary Guaranty Agreement or any other
agreement in any such proceeding; (i) the invalidity or unenforceability of this
Agreement, the Notes, the Subsidiary Guaranty Agreement or any other agreement;
(j) the impossibility or illegality of performance on the part of the Issuer,
any Subsidiary Guarantor or any other Person of its obligations under the Notes,
this Agreement, the Subsidiary Guaranty Agreement or any other instrument or
agreement; (k) in respect of the Issuer, any Subsidiary Guarantor or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Issuer, any Subsidiary Guarantor or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
acts of terrorists, civil commotions, acts of God or the public enemy, delays or
failures of suppliers or carriers, inability to obtain materials, action of any
Governmental Authority, change of law or any other causes affecting performance,
or other force majeure, whether or not beyond the control of the Issuer, any
Subsidiary Guarantor or any other Person and whether or not of the kind above
specified; or (l) any change in the ownership of the Issuer.  

It being understood that the specific enumeration of the above-mentioned acts,
failures or omissions shall not be deemed to exclude any other acts, failures or
omissions, though not specifically mentioned above, it being the purpose and
intent of this Section 13.2 that the obligations of the Parent Guarantor shall
be absolute, unconditional and irrevocable to the extent herein specified and
shall not be discharged, impaired or varied except by the payment of the
Obligations and then only to the extent of such payment.  It is also understood
that the Parent Guarantor is not waiving any right that it has to consent to
amendment to this Agreement.

Section 13.3.Guaranty of Payment.  The Parent Guarantor further agrees that the
Guarantee herein constitutes a guaranty of payment when due (and not a guaranty
of collection) and waives any right to require that any resort be had by any
holder of a Note to any other Person or to any security held for payment of the
Obligations.

Section 13.4.Guaranty Unconditional.  The obligations of the Parent Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than payment of the Obligations in full),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense of setoff, counterclaim, recoupment or
termination whatsoever or by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the

43

 

--------------------------------------------------------------------------------

foregoing, the obligations of the Parent Guarantor herein shall not be
discharged or impaired or otherwise affected by the failure of any holder of a
Note to assert any claim or demand or to enforce any remedy under this
Agreement, the Notes, the Subsidiary Guaranty Agreement or any other agreement,
by any waiver or modification of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of the Parent Guarantor or would
otherwise operate as a discharge of the Parent Guarantor as a matter of law or
equity.

Section 13.5.Reinstatement.  The Parent Guarantor further agrees that the
Guarantee herein shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored by any holder of a Note upon the
bankruptcy or reorganization of the Issuer or otherwise.

Section 13.6.Payment on Demand.  In furtherance of the foregoing and not in
limitation of any other right which any holder of a Note has at law or in equity
against the Parent Guarantor by virtue hereof, upon the failure of the Issuer to
pay any of the Obligations when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, the Parent Guarantor
hereby promises to and shall, upon receipt of written demand by any holder of a
Note, forthwith pay, or cause to be paid, in cash, to the holders an amount
equal to the sum of (a) the unpaid amount of such Obligations then due and owing
and (b) accrued and unpaid interest on such Obligations then due and owing (but
only to the extent not prohibited by applicable law).

The Parent Guarantor acknowledges and agrees that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Issuer shall default under the terms of a Note or this Agreement
and that notwithstanding recovery hereunder for or in respect of any given
Default or Event of Default, the Guarantee contained in this Section 13 shall
remain in full force and effect and shall apply to each and every subsequent
Default or Event of Default.  

Section 13.7.Stay of Acceleration.  The Parent Guarantor further agrees that, as
between itself, on the one hand, and the holders of the Notes, on the other
hand, (a) the maturity of the Obligations guaranteed hereby may be accelerated
as provided in this Agreement for the purposes of the Guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Obligations guaranteed hereby and (b) in the
event of any such declaration of acceleration of such Obligations, such
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Parent Guarantor for the purposes of this Guarantee.

Section 13.8.No Subrogation.  Notwithstanding any payment or payments made by
the Parent Guarantor hereunder, the Parent Guarantor shall not be entitled to be
subrogated to any of the rights of any holder of a Note against the Issuer or
any collateral security or Guarantee or right of offset held by any holder for
the payment of the Obligations, nor shall the Parent Guarantor seek or be
entitled to seek any contribution or reimbursement from the Issuer or any
Subsidiary Guarantor in respect of payments made by the Parent Guarantor
hereunder, until all

44

 

--------------------------------------------------------------------------------

amounts owing to the holders of the Notes by the Issuer on account of the
Obligations (other than Unmatured Surviving Obligations) are paid in full.  If
any amount shall be paid to the Parent Guarantor on account of such subrogation
rights at any time when all of the Obligations (other than Unmatured Surviving
Obligations) shall not have been paid in full, such amount shall be held by the
Parent Guarantor in trust for the holders of the Notes, segregated from other
funds of the Parent Guarantor, and shall, forthwith upon receipt by the Parent
Guarantor, be turned over to the holders of the Notes in the exact form received
by the Parent Guarantor (duly indorsed by the Parent Guarantor to the holders of
the Notes, if required), to be applied against the Obligations.

Section 13.9.Marshalling.  No holder of a Note shall be under any
obligation:  (a) to marshal any assets in favor of the Parent Guarantor or in
payment of any or all of the liabilities of the Issuer under or in respect of
the Notes and this Agreement or the obligations of the Parent Guarantor
hereunder or (b) to pursue any other remedy that the Parent Guarantor may or may
not be able to pursue itself and that may lighten the Parent Guarantor’s burden,
any right to which the Parent Guarantor hereby expressly waives.

Section 13.10.Transfer of Notes.  So long as any such transfer is made in
accordance with this Agreement, all rights of any holder of a Note under this
Section 13 shall be considered to be transferred or assigned at any time or from
time to time upon the transfer of any Note held by such holder whether with or
without the consent of or notice to the Parent Guarantor under this Section 13.

Section 13.11.Consideration.  The Parent Guarantor has received, or shall
receive, direct or indirect benefits from the making of this Guarantee.

Section 14.

Registration; Exchange; Substitution of Notes.

Section 14.1.Registration of Notes.  The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement.  Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Issuer
shall not be affected by any notice or knowledge to the contrary.  The Issuer
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

Section 14.2.Transfer and Exchange of Notes.  Upon surrender of any Note to the
Issuer at the address and to the attention of the designated officer (all as
specified in Section 19(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the

45

 

--------------------------------------------------------------------------------

relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Issuer shall
execute and deliver, at the Issuer’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Issuer may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.3.

Section 14.3.Replacement of Notes.  Upon receipt by the Issuer at the address
and to the attention of the designated officer (all as specified in Section
19(3)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation), and

(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an Initial Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

Section 15.

Payments on Notes.

Section 15.1.Place of Payment.  Subject to Section 15.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction.  The Issuer may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Issuer in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 15.2.Home Office Payment.  So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-

46

 

--------------------------------------------------------------------------------

Whole Amount, if any, interest and all other amounts becoming due hereunder by
the method and at the address specified for such purpose below such Purchaser’s
name in Schedule B, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Issuer in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Issuer at its principal executive office
or at the place of payment most recently designated by the Issuer pursuant to
Section 15.1.  Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 14.2.  The Issuer will afford the benefits of
this Section 15.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 15.2.

Section 16.

Expenses, Etc.

Section 16.1.Transaction Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Constituent Companies will pay all documented costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Subsidiary Guaranty Agreement or the Notes
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the documented costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, the Subsidiary Guaranty Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Subsidiary Guaranty
Agreement or the Notes, or by reason of being a holder of any Note, (b) the
documented costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of either Constituent Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and the Subsidiary Guaranty
Agreement and (c) the reasonable and documented costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided, that such costs and expenses
under this clause (c) shall not exceed $5,000; provided further, that in
connection with the execution of this Agreement and the Closing, the Constituent
Companies will not be required to pay the attorney’s fees for more than a single
special counsel acting for all Initial Purchasers.  The Constituent Companies
will pay, and will save each Purchaser and each other holder of a Note harmless
from, (1) all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes) and (2) any and all wire
transfer fees that any bank deducts from any payment under such Note to such
holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.

47

 

--------------------------------------------------------------------------------

Section 16.2.Survival.  The obligations of each Constituent Company under this
Section 16 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Subsidiary Guaranty
Agreement or the Notes, and the termination of this Agreement.

Section 17.

Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of either a Constituent Company pursuant to
this Agreement shall be deemed representations and warranties of the Constituent
Companies under this Agreement.  Subject to the preceding sentence, this
Agreement, the Notes and the Subsidiary Guaranty Agreement embody the entire
agreement and understanding between each Purchaser and the Constituent Companies
and supersede all prior agreements and understandings relating to the subject
matter hereof.

Section 18.

Amendment and Waiver.  

Section 18.1.Requirements.  This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of each of the
Constituent Companies (or only the Issuer in the case of the Notes), and the
Required Holders, except that:

(a)no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (1) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (i) interest on the Notes or (ii) the
Make-Whole Amount, (2) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing in Section 4, or
(3) amend any of Sections 8, 11(a), 11(b), 12, 13, 18 or 21.

Section 18.2.Solicitation of Holders of Notes.

(a)Solicitation. A Constituent Company will provide each Purchaser and each
holder of a Note with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Purchaser or holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or of the
Subsidiary Guaranty Agreement.  A Constituent Company will deliver

48

 

--------------------------------------------------------------------------------

executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 18 or the Subsidiary Guaranty Agreement to
each Purchaser and each holder of a Note promptly following the date on which it
is executed and delivered by, or receives the consent or approval of, the
requisite Purchasers or holders of Notes.

(b)Payment. Neither Constituent Company will directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any Purchaser or holder of a Note as consideration for or as an
inducement to the entering into by such Purchaser or holder of any waiver or
amendment of any of the terms and provisions hereof or of the Subsidiary
Guaranty Agreement or any Note unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support concurrently provided,
on the same terms, ratably to each Purchaser and each holder of a Note even if
such Purchaser or holder did not consent to such waiver or amendment.

(c)Consent in Contemplation of Transfer.  Any consent given pursuant to this
Section 18 or the Subsidiary Guaranty Agreement by a holder of a Note that has
transferred or has agreed to transfer its Note to a Constituent Company or any
Affiliate in connection with such consent shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

Section 18.3.Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 18 or the Subsidiary Guaranty Agreement applies equally
to all Purchasers and holders of Notes and is binding upon them and upon each
future holder of any Note and upon each Constituent Company without regard to
whether such Note has been marked to indicate such amendment or waiver.  No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between either Constituent
Company and any Purchaser or holder of a Note and no delay in exercising any
rights hereunder or under any Note or the Subsidiary Guaranty Agreement shall
operate as a waiver of any rights of any Purchaser or holder of such Note.

Section 18.4.Notes Held by a Constituent Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Subsidiary
Guaranty Agreement or the Notes, or have directed the taking of any action
provided herein or in the Subsidiary Guaranty Agreement or the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by either Constituent Company or any Affiliate shall be deemed not to be
outstanding.

49

 

--------------------------------------------------------------------------------

Section 19.

Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

(1)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Constituent
Companies in writing,

(2)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Constituent Companies in writing, or

(3)if to either Constituent Company, to such Constituent Company at its address
set forth at the beginning hereof to the attention of Chief Financial Officer
and Secretary, or at such other address as such Constituent Company shall have
specified to the holder of each Note in writing.

Notices under this Section 19 will be deemed given only when actually received.

Section 20.

Reproduction of Documents.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital, or other
similar process and such Purchaser may destroy any original document so
reproduced.  Each Constituent Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 20 shall not prohibit either
Constituent Company or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

Section 21.

Confidential Information.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of either Constituent
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement, provided that such term does not include
information that (a) was publicly known or otherwise

50

 

--------------------------------------------------------------------------------

known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by either Constituent Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (1) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Note and subject to such Purchaser’s confidentiality
procedures), (2) its auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with this Section 21, (3) any other holder of any
Note, (4) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
this Section 21), (5) any Person from which it offers to purchase any Security
of either Constituent Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 21), (6)
any federal or state regulatory authority having jurisdiction over such
Purchaser in each case as requested or required by such authority, (7) the NAIC
or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser is a party (and, subject to clause (iv) below, if not
prohibited by applicable law, such Purchaser shall use commercially reasonable
efforts to give notice thereof to the Constituent Companies prior to such
disclosure) or (iv) if an Event of Default has occurred and is continuing, to
the extent such Purchaser may reasonably determine such delivery and disclosure
to be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or the
Subsidiary Guaranty.  Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 21 as though it were a party to this Agreement.  On reasonable
request by either Constituent Company in connection with the delivery to any
holder of a Note of information required to be delivered to such holder under
this Agreement or requested by such holder (other than a holder that is a party
to this Agreement or its nominee), such holder will enter into an agreement with
the Constituent Companies embodying this Section 21.

In the event that as a condition to receiving access to information relating to
either Constituent Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and the Constituent
Companies, this Section 21 shall supersede any such other confidentiality
undertaking.

51

 

--------------------------------------------------------------------------------

Section 22.

Substitution of Initial Purchaser.

Each Initial Purchaser shall have the right to substitute any one of its
Affiliates or another Initial Purchaser or any one of such other Initial
Purchaser’s Affiliates (a “Substitute Purchaser”) as the purchaser of the Notes
that it has agreed to purchase hereunder, by written notice to the Constituent
Companies, which notice shall be signed by both such Initial Purchaser and such
Substitute Purchaser, shall contain such Substitute Purchaser’s agreement to be
bound by this Agreement and shall contain a confirmation by such Substitute
Purchaser of the accuracy with respect to it of the representations set forth in
Section 6.  Upon receipt of such notice, any reference to such Initial Purchaser
in this Agreement (other than in this Section 22), shall be deemed to refer to
such Substitute Purchaser in lieu of such Initial Purchaser.  In the event that
such Substitute Purchaser is so substituted as an Initial Purchaser hereunder
and such Substitute Purchaser thereafter transfers to such Initial Purchaser all
of the Notes then held by such Substitute Purchaser, upon receipt by the
Constituent Companies of notice of such transfer, any reference to such
Substitute Purchaser as an “Initial Purchaser” in this Agreement (other than in
this Section 22), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such Initial Purchaser, and such Initial Purchaser
shall again have all the rights of an original holder of the Notes under this
Agreement.

Section 23.

Miscellaneous.

Section 23.1.Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

Section 23.2.Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by the Parent Guarantor to measure any financial liability using
fair value (as permitted by Financial Accounting Standards Board Accounting
Standards Codification Topic No. 825-10-25 – Fair Value Option, International
Accounting Standard 39 – Financial Instruments: Recognition and Measurement or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.

Section 23.3.Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

52

 

--------------------------------------------------------------------------------

Section 23.4.Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 14, (b) subject to Section 23.1, any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used herein, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 23.5.Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 23.6.Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 23.7.Jurisdiction and Process; Waiver of Jury Trial.  

(a)Each Constituent Company and each Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, each

53

 

--------------------------------------------------------------------------------

Constituent Company and each Purchaser irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b)Each Constituent Company and each Purchaser consents to process being served
by or on behalf of any party hereto in any suit, action or proceeding of the
nature referred to in Section 23.7(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 19 or at
such other address of which such party shall then have been notified pursuant to
said Section.  Each Constituent Company and each Purchaser agrees that such
service upon receipt (1) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (2) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(c)Nothing in this Section 23.7 shall affect the right of any party hereto to
serve process in any manner permitted by law, or limit any right that such party
may have to bring proceedings against any other party hereto in the courts of
any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.

(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes, the Subsidiary Guaranty Agreement or
any other document executed in connection herewith or therewith.

*    *    *    *    *

 

54

 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Constituent Companies,
whereupon this Agreement shall become a binding agreement between you and the
Constituent Companies.

 

 

Very truly yours,

 

 

Rexford Industrial Realty, L.P.,
     as Issuer

 

 

By /s/ Adeel Khan

Its Chief Financial Officer

 

 

 

 

 

Rexford Industrial Realty, Inc.,
     as Parent Guarantor

 

 

By /s/ Adeel Khan

Its Chief Financial Officer

 

 






 

--------------------------------------------------------------------------------

 

 

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

 

 

Massachusetts Mutual Life Insurance Company

 

By:Babson Capital Management LLC as Investment Adviser

 

By:/s/ John B. Wheeler

Name:John B. Wheeler

Title:Managing Director

 

 

C.M. Life Insurance Company

 

By:Babson Capital Management LLC as Investment Adviser

 

By:/s/ John B. Wheeler

Name:John B. Wheeler

Title:Managing Director

 

 

Massmutual Asia Limited

 

By:Babson Capital Management LLC as Investment Adviser

 

By:/s/ John B. Wheeler

Name:John B. Wheeler

Title:Managing Director

 

 

Banner Life Insurance Company

 

By:Babson Capital Management LLC as Investment Adviser

 

By:/s/ John B. Wheeler

Name:John B. Wheeler

Title:Managing Director

 

 



 

--------------------------------------------------------------------------------

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

 

 

New York Life Insurance Company

 

By:/s/ Aron Davidowitz

Name:Aron Davidowitz

Title:Corporate Vice President

 

 

New York Life Insurance And Annuity Corporation

 

By:NYL Investors LLC, its Investment Manager

 

By:/s/ Aron Davidowitz

Name:Aron Davidowitz

Title:Senior Director

 

 

New York Life Insurance And Annuity Corporation

Institutionally Owned Life Insurance Separate Account (boli 3-2)

 

By:NYL Investors LLC, its Investment Manager

 

By:/s/ Aron Davidowitz

Name:Aron Davidowitz

Title:Senior Director

 

 

 

 

 

--------------------------------------------------------------------------------

 

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by either Constituent Company or any Subsidiary,
as lessee, (a) that has a remaining lease term (including extension or renewal
rights) of at least 30 years, calculated as of the date such Property becomes an
Unencumbered Property, (b) that is in full force and effect, (c) is transferable
and assignable either without the landlord’s prior consent or with such consent,
which, however, will not be unreasonably withheld or conditioned by landlord
other than a ground lease in which the lessee is a governmental agency or
political subdivision of the State of California, and (d) pursuant to which (1)
no default or terminating event exists thereunder, and (2) no event has occurred
which but for the passage of time, or notice, or both would constitute a default
or terminating event thereunder.

“Adjusted EBITDA” means, as of any date, EBITDA for the Parent Guarantor and its
Subsidiaries for the most recently ended Calculation Period minus the aggregate
Annual Capital Expenditure Adjustment for all Properties owned or leased (as
ground lessee) by the Parent Guarantor and its Subsidiaries.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Unless
otherwise specified, all references to an Affiliate or Affiliates shall refer to
an “Affiliate” or “Affiliates” of the Parent Guarantor.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Annual Capital Expenditure Adjustment” means, with respect to any Property as
of any date, an amount equal to the product of (a) $0.10 multiplied by (b) the
aggregate net rentable area (determined on a square feet basis) of such
Property.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

Schedule A

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

 

“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of June 11, 2014 among, the Issuer, the Parent Guarantor, each lender from time
to time a party thereto and Bank of America, N. A., as administrative agent,
swing line lender and L/C issuer, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancings thereof.

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Los Angeles, California or New York, New York are
required or authorized to be closed.

“Calculation Period” means, as of any date, the most recent four fiscal quarter
period ending on or prior to such date for which financial statements have been
delivered or were required to be delivered pursuant to Section 7.1(a) or (b).

“Capitalization Rate” means 6.75%.

“Change in Control” is defined in Section 8.7(h).

“Change in Control Proposed Prepayment Date” is defined in Section 8.7(c).

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986.

“Confidential Information” is defined in Section 21.

“Constituent Companies” is defined in the Preamble.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Control Event” is defined in Section 8.7(i).

“Controlled Entity” means (a) any of the Subsidiaries of Parent Guarantor and
any of their or the Parent Guarantor’s respective Controlled Affiliates and (b)
if the Parent Guarantor has a parent company, such parent company and its
Controlled Affiliates.

A-2

--------------------------------------------------------------------------------

 

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.

“Debt Rating” means the long-term unsecured senior, non-credit enhanced debt
rating of the Parent Guarantor or the Issuer by S&P, Moody’s or Fitch.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that per annum rate of interest that is the greater of (a)
2.00% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than,
in the case of the Parent Guarantor and its Subsidiaries, a real estate lease
entered into in the ordinary course of business as part of Property leasing
operations) or other disposition (including any sale and leaseback transaction)
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“EBITDA” means, for the Parent Guarantor and its Subsidiaries, on a consolidated
basis (without duplication), for any period, an amount equal to (a) Net Income
for such period, in each case, excluding (1) any non-recurring or extraordinary
gains and losses for such period (including gains and losses on Dispositions not
made in the ordinary course of business), (2) any income or gain and any loss or
expense in each case resulting from early extinguishment of Indebtedness, and
(3) any income or gain or any expense or loss resulting from a Swap Contract
(including by virtue of a termination thereof), plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with (1) Interest Expense (including
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense per GAAP), (2) income taxes, (3) depreciation
and amortization, (4) amounts deducted as a result of the application of FAS
141, (5) non-cash losses and expenses, and (6) adjustments as a result of the
straight lining of rents, all as determined in accordance with GAAP, plus
(c) without duplication of amounts included in clauses (a) and (b) above with
respect to Unconsolidated Affiliates, the amounts described in clauses (a) and
(b) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate, minus
(d) all cash payments made during such period on account of non-cash losses and
expenses added to EBITDA pursuant to clause (b)(5) above in a previous period.

A-3

--------------------------------------------------------------------------------

 

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Eligible Unencumbered Property” means, as of any date, each Property that meets
the following criteria:

(a)such property is primarily an industrial, light manufacturing, mixed or flex
property;

(b)such Property is located within the United States;

(c)such Property is Wholly-Owned by the Issuer or a Wholly-Owned Subsidiary of
the Issuer that is a Subsidiary Guarantor (unless such Subsidiary Guarantor has
been released pursuant to Section 9.8(b)) in fee simple or leased pursuant to an
Acceptable Ground Lease;

(d)such Property is not encumbered by or subject to any Lien (other than
Permitted Liens), springing or contingent Lien, or Negative Pledge;

(e)if such Property is owned by a Subsidiary of the Issuer, then such Subsidiary
may not incur, Guarantee, or otherwise be liable for any Indebtedness (other
than Indebtedness that is pari passu with the Notes);

(f)except for restrictions set forth herein, in the Tax Matters Agreement, and
any future tax sharing agreement containing substantially the same restrictions
as are set forth in the Tax Matters Agreement, the Issuer or the applicable
Subsidiary of the Issuer that owns such Property has the right to (1) Dispose of
such Property, and (2) create a Lien on such Property as security for
Indebtedness of the Issuer or such Subsidiary without the need to obtain any
unfettered or entirely discretionary consent or approval by any Person;

(g)such Property is not unimproved land or property under development; and

(h)such Property is substantially free of all structural defects or major
architectural deficiencies, title defects, material environmental conditions
which are not being mitigated in accordance with applicable law or present a
material risk of economic impairment or liability beyond customary levels of
environmental impact typically encountered with improved real property used for
industrial or light manufacturing purposes, or other adverse matters that would
materially impair the value of such Property.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

A-4

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means, with respect to either Constituent Company or
any Subsidiary, any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of such Constituent
Company or such Subsidiary resulting from (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on either Constituent
Company or any Subsidiary with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the Securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor under
section 414 of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934.

“Execution Date” is defined in Section 3.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charges” means, for the Parent Guarantor and its Subsidiaries, on a
consolidated basis, for any period, the sum (without duplication) of
(a) Interest Expense required to be paid in cash during such period, plus
(b) scheduled principal payments on account of Indebtedness of the Parent
Guarantor and its Subsidiaries (excluding any balloon payments on any
Indebtedness, but only to the extent that the amount of such balloon payment is
greater than the scheduled principal payment immediately preceding such balloon
payment), plus (c) Restricted Payments paid in cash (other than to the Parent
Guarantor or Subsidiary) with respect to preferred Equity Interests of the
Parent Guarantor and its Subsidiaries, plus (d) the amounts described in clauses
(a) and (b) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate, all for such
period.

“Form 10‑K” is defined in Section 7.1(b).

A-5

--------------------------------------------------------------------------------

 

 

“Form 10‑Q” is defined in Section 7.1(a).

“Funds From Operations” means, for the Parent Guarantor and its Subsidiaries, on
a consolidated basis, for any period, the sum of (a) Net Income plus (b)
depreciation and amortization expense determined in accordance with GAAP
excluding amortization expense attributable to capitalized debt costs; provided
that there shall not be included in such calculation (1) any proceeds of any
insurance policy other than rental or business interruption insurance received
by such Person, (2) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (3) any capital gains and taxes on capital gains, (4)
income (or loss) associated with third-party ownership of non-controlling Equity
Interests, and (5) gains or losses on the sale of discontinued operations.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a)the government of

(1)the United States of America or any state or other political subdivision
thereof, or

(2)any other jurisdiction in which either Constituent Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of either Constituent Company or any Subsidiary, or

(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (2) to purchase or lease property,
Securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (3) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (4) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to

A-6

--------------------------------------------------------------------------------

 

 

protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is
restricted, prohibited or penalized by any applicable law.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Immaterial Subsidiaries” means one or more Subsidiaries of the Parent Guarantor
(other than any Subsidiary Guarantor) whose assets that are used in the
calculation of Total Asset Value do not exceed (a) 2% of Total Asset Value for
any one Subsidiary or (b) 5% of Total Asset Value in the aggregate for all such
Subsidiaries, and “Immaterial Subsidiary” means any one of the Immaterial
Subsidiaries.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;

(c)net obligations of such Person under any Swap Contract;

A-7

--------------------------------------------------------------------------------

 

 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable that are not past due for more
than 90 days, unless such obligations are being contested in good faith);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)capital leases and Synthetic Lease Obligations;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be determined in accordance with GAAP.  The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Initial Purchaser” or “Initial Purchasers” means each of the Purchasers that
has executed and delivered this Agreement to the Constituent Companies on the
Execution Date.

“Institutional Investor” means (a) any Initial Purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
$2,000,000 of the aggregate principal amount of the Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for the Parent Guarantor and its Subsidiaries, on a
consolidated basis, for any period, without duplication, total interest expense
determined in accordance with GAAP (including for the avoidance of doubt
capitalized interest and interest expense attributable to the Parent Guarantor’s
and its Subsidiaries’ ownership interests in Unconsolidated Affiliates) for such
period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation

A-8

--------------------------------------------------------------------------------

 

 

or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Debt Rating of at least “BBB-”or “Baa3” or
“BBB-” by at least two of S&P, Moody’s and Fitch, respectively.

“Issuer” is defined in the Preamble.

“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness to
(b) Total Asset Value.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Parent Guarantor and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Parent Guarantor
and its Subsidiaries taken as a whole, (b) the rights and remedies of the
holders of Notes under this Agreement or the Subsidiary Guaranty Agreement or
the ability of the Constituent Companies and the Subsidiary Guarantors, taken as
a whole, to perform their obligations under this Agreement, the Notes or the
Subsidiary Guaranty Agreement, or (c) the validity or enforceability against
either Constituent Company or any Subsidiary Guarantor of this Agreement, the
Notes or the Subsidiary Guaranty Agreement.

“Material Amount” means the lesser of (a) $40,000,000 and (b) such amount as is
the then lowest threshold amount for the payment of one or more final judgments
that triggers an event of default under any Material Credit Facility.

“Material Credit Facility” means, as to the Constituent Companies and their
Subsidiaries,

(a)the Bank Credit Agreement; and

A-9

--------------------------------------------------------------------------------

 

 

(b)any other agreement(s) creating or evidencing indebtedness for borrowed money
(excluding any Non-Recourse Debt) entered into on or after the date of Closing
by either Constituent Company or any Subsidiary, or in respect of which either
Constituent Company or any Subsidiary is an obligor or otherwise provides a
guarantee or other credit support (other than a guaranty of Customary Recourse
Exceptions) (“Credit Facility”), in a principal amount outstanding or available
for borrowing equal to or greater than $150,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which the Parent Guarantor or any ERISA
Affiliate thereof makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Negative Pledge” means a provision of any agreement (other than (x) this
Agreement and (y) any other agreement in favor of the holders of Indebtedness
that is pari passu with the Notes that only prohibits creation of a Lien on
Unencumbered Property on terms no more onerous in any material respect than
those set forth in this Agreement, provided that the requirement that such
Indebtedness be pari passu with the Notes shall apply only at such times as the
Bank Credit Facility contains a similar requirement in respect of the
obligations thereunder) that prohibits the creation of any Lien on any assets of
a Person; provided, however, that (a) an agreement that establishes a maximum
ratio of unsecured debt to unencumbered assets, or of secured debt to total
assets, or that otherwise conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, and (b) any
requirement for the grant in favor of the holders of Unsecured Debt of an equal
and ratable Lien in connection with a pledge of any property or asset to secure
the Notes shall not constitute a “Negative Pledge” for purposes of this
Agreement.

“Net Income” means the net income (or loss) of the Parent Guarantor and its
Subsidiaries on a consolidated basis for any period; provided, however, that Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary of the Parent Guarantor during such
period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its organization documents or any agreement, instrument or law

A-10

--------------------------------------------------------------------------------

 

 

applicable to such Subsidiary during such period, except that the Parent
Guarantor’s equity in any net loss of any such Subsidiary for such period shall
be included in determining Net Income, and (c) any income (or loss) for such
period of any Person if such Person is not a Subsidiary of the Parent Guarantor,
except that the Parent Guarantor’s equity in the net income of any such Person
for such period shall be included in Net Income up to the aggregate amount of
cash actually distributed by such Person during such period to the Parent
Guarantor or a Subsidiary as a Restricted Payment (and in the case of a
Restricted Payment to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Parent Guarantor as described in
clause (b) of this proviso).

“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants that were in occupancy and paying rent during such
period, minus (b) the sum of (1) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization, capital expenditures and
expenses and other non-cash expenses), and (2) an amount equal to the greater of
(i) 2.50% of rents and (ii) actual management fees paid in cash, which expenses
and accruals shall be calculated in accordance with GAAP.

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions).

“Notes” is defined in Section 1.

“Obligations” is detailed in Section 13.1

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Offering Materials” is defined in Section 5.3.

“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

A-11

--------------------------------------------------------------------------------

 

 

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Parent Guarantor” is defined in the Preamble.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Liens” means Liens permitted by Section 10.5.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to ERISA, other than a Multiemployer Plan, that is or, within the
preceding six years, has been established or maintained, or to which
contributions are or, within the preceding six years, have been made or required
to be made, by the Parent Guarantor or any ERISA Affiliate or with respect to
which the Parent Guarantor or any ERISA Affiliate may have any liability.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Properties” means real estate properties owned by the Parent Guarantor or any
of its Subsidiaries, and “Property” means any one of the Properties.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each Initial Purchaser and such Initial
Purchaser’s successors and assigns (so long as any such assignment complies with
Section 14.2), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 14.2 shall cease to be
included within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that, in the case of the Parent Guarantor and its
Subsidiaries,

A-12

--------------------------------------------------------------------------------

 

 

Indebtedness of a single-purpose entity which is secured by substantially all of
the assets of such single-purpose entity but for which there is no recourse to
the Parent Guarantor or any other Subsidiary (other than with respect to
Customary Recourse Exceptions) shall not be considered Recourse Debt even if
such Indebtedness is fully recourse to such single-purpose entity and unsecured
Guarantees with respect to Customary Recourse Exceptions provided by the Parent
Guarantor or any Subsidiary of mortgage loans to Subsidiaries or Unconsolidated
Affiliates shall not be Recourse Debt as long as no demand for payment or
performance thereof has been made.

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
either Constituent Company or any Affiliate).

“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person (a) with responsibility for the
administration of the relevant portion of this Agreement or (b) designated by a
Senior Financial Officer as such in a notice to the holders of the Notes.

“Restricted Payment” means any dividend or other distribution (whether in cash,
Securities or other property) with respect to any capital stock or other Equity
Interest of the Parent Guarantor or any of its Subsidiaries, or any payment
(whether in cash, Securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Parent
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Secured Debt” means, for any Person as of any date, Indebtedness of such Person
that is secured by a Lien.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933.

A-13

--------------------------------------------------------------------------------

 

 

“Senior Financial Officer” means, with respect to any Person, the chief
executive officer, the chief financial officer, principal accounting officer,
vice president corporate finance, treasurer, assistant treasurer, controller,
comptroller or any other officer of such Person with similar
responsibility.  Any reference to a “Senior Financial Officer” of the Issuer
shall be deemed to refer to a Senior Financial Officer of the Parent Guarantor,
in its capacity as the sole general partner of the Issuer.

“Significant Acquisition” means the acquisition of one or more Properties or
portfolios of Properties or operating businesses (a) in a single transaction for
a purchase price of not less than 10% of Total Asset Value as of the last day of
the then most recently ended Calculation Period, or (b) in two transactions
closed within a 30-consecutive day period for an aggregate purchase price of not
less than 10% of Total Asset Value as of the last day of the most recently ended
Calculation Period.

“Solvent”  means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Source” is defined in Section 6.2.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Guarantor.

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of the Parent
Guarantor that have executed the Subsidiary Guaranty Agreement (or a Subsidiary
Guaranty Supplement), but excluding all Subsidiaries of the Parent Guarantor
that have been released from the Subsidiary Guaranty Agreement, and “Subsidiary
Guarantor” means any one of the Subsidiary Guarantors.

“Subsidiary Guaranty Agreement” is defined in Section 2.2.

A-14

--------------------------------------------------------------------------------

 

 

“Subsidiary Guaranty Supplement” is defined in Section 9.8(a)(1).

“Substitute Purchaser” is defined in Section 22.

“Successor Entity” is defined in Section 10.2(c)(1).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid- market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Parent and its Subsidiaries, as of any date,
(a) total equity on a consolidated basis determined in accordance with GAAP,
minus (b) all intangible assets on a consolidated basis determined in accordance
with GAAP plus (c) all depreciation determined in accordance with GAAP.

A-15

--------------------------------------------------------------------------------

 

 

“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of July 24, 2013, by and among the Parent Guarantor, the Issuer and each limited
partner of the Issuer named therein.

“Threshold Amount” means the lesser of (a) (1) with respect to Indebtedness
(other than under Swap Contracts), $80,000,000 in the case of Recourse Debt or
$150,000,000 in the case of Non-Recourse Debt and (2) with respect to Swap
Contracts, $80,000,000 and (b) such amounts as are the then lowest corresponding
threshold amounts for the triggering of a cross-default under any Material
Credit Facility, which, on the Execution Date, are (1) with respect to
Indebtedness (other than under Swap Contracts), $80,000,000 in the case of
Recourse Debt and $150,000,000 in the case of Non-Recourse Debt and (2) in the
case of Swap Contracts, $80,000,000.

“Total Asset Value” means, for the Parent Guarantor and its Subsidiaries, as of
any date, the sum of (without duplication) the following: (a) an amount equal to
(1)(i) the aggregate Net Operating Income from all Properties owned or leased
(as ground lessee) by the Parent Guarantor and its Subsidiaries for the then
most recently ended Calculation Period, minus Net Operating Income attributable
to all Properties that were sold or otherwise Disposed of during the then most
recently ended Calculation Period minus (ii) the Annual Capital Expenditure
Adjustment with respect to such Properties, divided by (2) the Capitalization
Rate; provided that in no event shall the amounts calculated in this clause (a)
for any Property be less than zero; plus (b) in the case of any Property that is
owned or leased (as ground lessee) for more than one full fiscal quarter but
less than four full fiscal quarters, at the Issuer’s election (which election
shall be irrevocable) either (1) an amount equal to (i)(A) the Net Operating
Income from such Property for the period from the first day of the first full
fiscal quarter during which such Property was owned and operated through the end
of the last fiscal quarter in the most recently ended Calculation Period,
divided by the number of quarters in such period and multiplied by four minus
(B) the Annual Capital Expenditure Adjustment with respect to such Property,
divided by (ii) the Capitalization Rate, or (2) the aggregate undepreciated book
value in accordance with GAAP of such Property; provided that in no event shall
the amounts calculated in this clause (b) for any Property be less than zero;
plus (c) the aggregate undepreciated book value in accordance with GAAP of all
Properties owned or leased (as ground lessee) by the Parent Guarantor and its
Subsidiaries for less than one full fiscal quarter and all unimproved land
holdings, mortgage or mezzanine loans, notes receivable and/or construction in
progress owned by the Parent Guarantor and its Subsidiaries; plus (d) without
duplication of the amounts included in clauses (a), (b), and (c) above with
respect to Unconsolidated Affiliates, the amounts described in clauses (a), (b),
and (c) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate; plus (e) all
Unrestricted Cash.

“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Parent Guarantor and its Subsidiaries, on a consolidated basis, as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, the amount described in clause (a)
above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate.

A-16

--------------------------------------------------------------------------------

 

 

“Total Secured Recourse Debt” means, as of any date, (a) all Secured Debt that
is Recourse Debt of the Parent Guarantor and its Subsidiaries as of such date,
plus (b) without duplication of the amount included in clause (a) above with
respect to Unconsolidated Affiliates, all Secured Debt that is Recourse Debt of
each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest in such Unconsolidated Affiliate.

“Total Secured Debt” means, as of any date, the sum of (a) all Secured Debt of
the Parent Guarantor and its Subsidiaries on a consolidated basis as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, all Secured Debt of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in such Unconsolidated Affiliate.

“Total Unsecured Debt” means, as of any date, the sum of (a) all Unsecured Debt
of the Parent Guarantor and its Subsidiaries as of such date, plus (b) without
duplication of the amount included in clause (a) above with respect to
Unconsolidated Affiliates, all Unsecured Debt of each Unconsolidated Affiliate
multiplied by the respective Unconsolidated Affiliate Interest in such
Unconsolidated Affiliate.

“Unconsolidated Affiliate” means an Affiliate of the Parent Guarantor whose
financial statements are not required to be consolidated with the financial
statements of the Parent Guarantor in accordance with GAAP.

“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate at any time, the fraction expressed as a percentage, obtained by
dividing (a) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all Equity Interests in such
Unconsolidated Affiliate held by the Parent Guarantor and its Subsidiaries at
such time by (b) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all outstanding Equity Interests
in such Unconsolidated Affiliate at such time.

“Unencumbered Asset Value” means, for the Parent Guarantor and its Subsidiaries,
as of any date, the sum of (without duplication) the following: (a) an amount
equal to (1)(i) the aggregate Net Operating Income from all Unencumbered
Properties owned or leased (as ground lessee) for the then most recently ended
Calculation Period, minus (ii) the aggregate Annual Capital Expenditure
Adjustment with respect to such Unencumbered Properties, divided by (2) the
Capitalization Rate; provided that in no event shall the amounts calculated in
this clause (a) for any Unencumbered Property be less than zero; plus (b) in the
case of any Unencumbered Property that is owned or leased (as ground lessee) for
more than one full but less than four full fiscal quarters, at the Issuer’s
election (which election shall be irrevocable) either (1) an amount equal to
(i)(A) the Net Operating Income from such Unencumbered Property for the period
the first day of the first full fiscal quarter during which such Unencumbered
Property was owned and operated through the end of the last fiscal quarter in
the most recently ended Calculation Period, divided by the number of quarters in
such period and multiplied by four minus (B) the Annual Capital Expenditure
Adjustment with respect to such Unencumbered Property, divided by (ii) the
Capitalization Rate, or (2) the aggregate undepreciated book value in accordance
with GAAP of such Unencumbered Property; provided that in no event shall the
amounts calculated in this

A-17

--------------------------------------------------------------------------------

 

 

clause (b) for any Unencumbered Property be less than zero; plus (c) the
aggregate undepreciated book value in accordance with GAAP of all Unencumbered
Properties owned or leased (as ground lessee) by the Parent Guarantor and its
Subsidiaries for less than one full fiscal quarter; plus (d) without duplication
of the amounts included in clauses (a), (b), and (c) above with respect to
Unconsolidated Affiliates, the amounts described in clauses (a), (b), and (c)
above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate; provided
that the amount attributable to any single Unencumbered Property shall be
limited to 20% of Unencumbered Asset Value.

“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of
(a) Unencumbered NOI to (b) Unsecured Interest Expense.

“Unencumbered NOI” means Net Operating Income from all Unencumbered Properties
for the most recently ended Calculation Period.

“Unencumbered Properties” means, as of any date, each Eligible Unencumbered
Property identified by the Constituent Companies in the most-recent Unencumbered
Property Report delivered to the holders of Notes, and “Unencumbered Property”
means any one of the Unencumbered Properties.

“Unencumbered Property Report” means a report in substantially the form of
Schedule 7.2(c) or such other form as shall be approved by the Required Holders.

“Unmatured Surviving Obligation” means, at any time, any obligation that is not
due and payable (and for which no claim with respect thereto has been asserted
or demanded) at such time and by the terms of the Agreement, any Note or the
Subsidiary Guaranty Agreement.

“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Parent Guarantor and its Subsidiaries that are not subject to
a Lien (other than customary Liens in favor of any depositary bank where such
cash is maintained) or Negative Pledge (other than pursuant to a customary
account agreement with the applicable depositary bank).

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.  For purposes hereof, Unsecured Debt of a Person shall include
Indebtedness of such Person that is secured solely by Liens on Equity Interests
issued by such Person or any Affiliate of such Person.

“Unsecured Interest Expense” means, as of any date of determination, the greater
of (a) Interest Expense on the Total Unsecured Debt for the most recently ended
Calculation Period, and (b) the annual amount of interest payments on the Total
Unsecured Debt as of such date of determination based on an interest rate equal
to 6.00% per annum.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.

A-18

--------------------------------------------------------------------------------

 

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that 100% of the title to such Property is held directly or indirectly
by, or 100% of such Property is leased pursuant to an Acceptable Ground Lease
directly or indirectly by, such Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which
100% of the Equity Interests and 100% of the ordinary voting power are, as of
such date, owned and Controlled by such Person.

 

 

A-19

--------------------------------------------------------------------------------

 

Form of Guaranteed Senior Note

Rexford Industrial Realty, L.P.

 

4.29 Guaranteed Senior Note Due August 6, 2025

No. R-_______ __, 20__

$________PPN: 76169* AA5

 

For Value Received, the undersigned, Rexford Industrial Realty, L.P. (herein
called the “Issuer”), a limited partnership organized and existing under the
laws of the State of Maryland, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ Dollars (or so
much thereof as shall not have been prepaid) on August 6, 2025 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.29% per annum from the
date hereof, payable semiannually, on the sixth day of February and August in
each year, commencing with the February 6 or August 6 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (1) on any overdue
payment of interest and (2) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.29 % or
(ii) 2.00% over the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Issuer shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of July 16, 2015
(as from time to time amended, the “Note Purchase Agreement”), between the
Issuer, Rexford Industrial Realty, Inc., a Maryland corporation, and the
respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 21 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.3 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer

Schedule 1
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

duly executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Issuer may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuer will not be affected by any notice to the
contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

Rexford Industrial Realty, L.P.

 

 

By



Its

 

 

S-1-2

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to the Company

July 16, 2015

DRAFT

 

August [6], 2015

The purchasers listed on Schedule A hereto

Re:

Rexford Industrial Realty, Inc. - Note Purchase and Guarantee Agreement

Ladies and Gentlemen:

We have acted as special counsel to Rexford Industrial Realty, L.P., a Maryland
limited partnership (the “Issuer”), Rexford Industrial Realty, Inc., a Maryland
corporation (the “Parent Guarantor”), and each party listed on Schedule B hereto
(each, a “Delaware Subsidiary Guarantor” and collectively the “Delaware
Subsidiary Guarantors”) and each party listed on Schedule C hereto (each, a
“California Subsidiary Guarantor”, collectively, the “California Subsidiary
Guarantors”, and together with the Delaware Subsidiary Guarantors, each, a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”), in
connection with the sale to you by the Issuer of $100,000,000 in aggregate
principal amount of its 4.29% Guaranteed Senior Notes due August [6], 2025 (the
“Notes”) pursuant to that certain Note Purchase and Guarantee Agreement, dated
as of July [16], 2015 (the “Note Purchase Agreement”), among the Issuer, the
Parent Guarantor and each purchaser signatory thereto (the “Purchasers”).

This letter is furnished pursuant to Section 4.4(a)(1) of the Note Purchase
Agreement.  Capitalized terms defined in the Note Purchase Agreement, used
herein and not otherwise defined herein, shall have the meanings given them in
the Note Purchase Agreement.  As used herein, “Note Parties” means the Issuer,
the Parent Guarantor and the Subsidiary Guarantors.

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure).  We have
examined, among other things, the following:

a.

the Note Purchase Agreement;

b.the Notes;

c.that certain Subsidiary Guaranty Agreement, executed as of August [6], 2015
(the “Guaranty”), entered into by the Subsidiary Guarantors;

Schedule 4.4(a)(1)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

d.the agreements and instrument(s) creating, evidencing, or securing
indebtedness of the Issuer for borrowed money identified to us by an officer of
the Issuer as material to the Issuer and listed in Annex A (the “Specified
Agreements”);

e.the Certificate of Formation of each California Subsidiary Guarantor
(collectively, the “California Subsidiary Guarantor Formation Documents”;

f.the limited liability company operating agreement of each California
Subsidiary Guarantor (collectively, the “California Subsidiary Guarantor
Operating Agreements” and, together with the California Subsidiary Guarantor
Formation Documents, the “California Governing Documents”)), each which
operating agreements, with your consent, we have assumed is (i) a valid and
binding agreement of the parties thereto, enforceable in accordance with the
plain meaning of its terms, (ii) in full force and effect, and (iii) the entire
agreement of the parties pertaining to the subject matter thereof;

g.the Certificate of Formation of each Delaware Subsidiary Guarantor
(collectively, the “Delaware Subsidiary Guarantor Formation Documents”; and

h.the limited liability company operating agreement of each Delaware Subsidiary
Guarantor (collectively, the “Delaware Subsidiary Guarantor Operating
Agreements” and, together with the Delaware Subsidiary Guarantor Formation
Documents, the “Delaware Governing Documents,” and together with the California
Governing Documents, the “Governing Documents” as listed on Schedule E hereto),
each which operating agreements, with your consent, we have assumed is (i) a
valid and binding agreement of the parties thereto, enforceable in accordance
with the plain meaning of its terms, (ii) in full force and effect, and
(iii) the entire agreement of the parties pertaining to the subject matter
thereof.

The documents described in subsections (a) – (c) above are referred to herein
collectively as the “Note Documents”.

Except as otherwise stated herein, as to factual matters we have, with your
consent, relied upon the foregoing, and upon oral and written statements and
representations of officers and other representatives of the Note Parties and
others, including the representations and warranties of the Note Parties in the
Note Documents.  We have not independently verified such factual matters.

In our examination, we have assumed the genuineness of all signatures, including
any endorsements, the legal capacity and competency of all natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as facsimile, electronic,
certified or photostatic copies and the authenticity of the originals of such
copies.

We are opining as to the effect on the subject transaction only of the federal
laws of the United States and the internal laws of the State of New York, and in
numbered paragraphs 1, 2 and 4 of this letter, the Delaware Limited Liability
Company Act (the “DLLCA”) and the

S-4.4(a)(1)-2

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

California Revised Uniform Limited Liability Company Act (the “CLLCA”), and we
express no opinion with respect to the applicability to the opinions expressed
herein, or the effect thereon, of the laws of any other jurisdiction or, in the
case of Delaware and California, any other laws, or as to any matters of
municipal law or the laws of any local agencies within any state.

Except as otherwise stated herein, our opinions herein are based upon our
consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to issuers and guarantors in unsecured
private note placement transactions.  We express no opinion as to any state or
federal laws or regulations applicable to the subject transactions because of
the legal or regulatory status of any parties to the Note Documents or the legal
or regulatory status of any of their affiliates.  Various issues pertaining to
Maryland law are addressed in the opinion of Venable LLP, separately provided to
you.  We express no opinion with respect to those matters herein, and to the
extent elements of those opinions are necessary to the conclusions expressed
herein, we have, with your consent, assumed such matters.

Subject to the foregoing and the other matters set forth herein, as of the date
hereof:

1.Each California Subsidiary Guarantor is a limited liability company under the
CLLCA with limited liability company power and authority to enter into the
Guaranty and perform its obligations thereunder.  Each Delaware Subsidiary
Guarantor is a limited liability company under the DLLCA with limited liability
company power and authority to enter into the Guaranty and perform its
obligations thereunder.  With your consent, based solely on certificates from
public officials, we confirm that (a) each of the California Subsidiary
Guarantors is validly existing and in good standing under the laws of the state
of California, (b) each of the Delaware Subsidiary Guarantors is validly
existing and in good standing under the laws of the state of Delaware, (c) each
of the Note Parties is qualified to do business in the states identified in
Schedule D hereto.

2.The execution, delivery and performance of the Guaranty by each Subsidiary
Guarantor have been duly authorized by all necessary limited liability company
action of each Subsidiary Guarantor, and the Note Documents have been duly
executed and delivered by each Note Party that is a party thereto.

3.Each of the Note Purchase Agreement and the Guaranty constitutes a legally
valid and binding obligation of each Note Party that is a party thereto,
enforceable against such Note Party in accordance with its terms.  The Notes,
when executed and issued in accordance with the terms of the Note Purchase
Agreement and delivered to and paid for by the Purchasers in accordance with the
terms of the Note Purchase Agreement, will be the legally valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms.

4.The execution and delivery of the Note Documents by Note Parties, the
performance of the payment obligations thereunder do not on the date hereof:

(i)

in the case of each Subsidiary Guarantor, violate the provisions of such
Subsidiary Guarantor’s Governing Documents;

(ii)

result in the breach of or a default under any of the Specified Agreements

S-4.4(a)(1)-3

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

(iii)

violate any federal or New York statute, rule or regulation applicable to the
Note Parties (including, without limitation, Regulations T, U or X of the Board
of Governors of the Federal Reserve System, assuming the Note Parties comply
with the provisions of the Note Documents relating to the use of proceeds) or,
in the case of any Delaware Subsidiary Guarantor, violate the DLLCA, or in the
case of any California Subsidiary Guarantor, violate the CLLCA; and

(iv)

require any consents, approvals, or authorizations to be obtained by the Note
Parties from, or any registrations, declarations or filings to be made by the
Note Parties with, any governmental authority under any federal or New York
statute, rule, or regulation applicable to the Note Parties or, in the case of
any Delaware Subsidiary Guarantor, the DLLCA, or in the case of any California
Subsidiary Guarantor, the CLLCA.

5.The Issuer is not required to be registered as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

6.No registration of the Notes under the Securities Act of 1933, as amended, and
no qualification of the Note Purchase Agreement under the Trust Indenture Act of
1939, as amended, is required for the purchase of the Notes by the Purchasers in
the manner contemplated by the Note Purchase Agreement.  We express no opinion,
however, as to when or under what circumstances any Notes initially sold to the
Purchasers may be reoffered or resold.

We do not express any opinion with respect to the creation, validity,
attachment, perfection or priority of any security interest or lien or the
effectiveness of any sale or other conveyance or transfer of real or personal
property.  

Our opinions are subject to:

(a)the effects of bankruptcy, insolvency, reorganization, preference, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
or remedies of creditors;

(b)the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and the discretion of the court before
which a proceeding is brought;

(c)the invalidity under certain circumstances under law or court decisions of
provisions for the indemnification or exculpation of or contribution to a party
with respect to a liability where such indemnification, exculpation or
contribution is contrary to public policy; and

(d)we express no opinion with respect to (i) consents to, or restrictions upon,
governing law (except for the validity under the laws of the State of New York,
but subject to mandatory choice of law rules and constitutional limitations, of
provisions in the Note Documents which expressly choose New York as the
governing law for the Note Documents),

S-4.4(a)(1)-4

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

jurisdiction (except for the validity under the laws of the State of New York,
but subject to mandatory jurisdiction rules and constitutional limitations, of
provisions in the Note Documents which expressly provide for submission to the
jurisdiction of the courts of the State of New York; unless a court finds such
submission to be against public policy, unfair, or unreasonable), venue, service
of process, arbitration, remedies or judicial relief; (ii) advance waivers of
claims, defenses, rights granted by law, or notice, opportunity for hearing,
evidentiary requirements, statutes of limitation, trial by jury or at law or
other procedural rights; (iii) waivers of broadly or vaguely stated rights; (iv)
covenants not to compete; (v) provisions for exclusivity, election or cumulation
of rights or remedies; (vi) provisions authorizing or validating conclusive or
discretionary determinations; (vii) grants of setoff rights; (viii) provisions
to the effect that a guarantor is liable as a primary obligor, and not as a
surety and provisions purporting to waive modifications of any guaranteed
obligation to the extent such modification constitutes a novation;
(ix) provisions for the payment of attorneys’ fees where such payment is
contrary to law or public policy, and we call to your attention the provisions
of Sections 1717 and 1717.5 of the California Civil Code, which limit and create
obligations for the payment of attorneys’ fees; (x) proxies, powers and trusts;
(xi) except as set forth in numbered paragraph 4(ii) of this letter, provisions
prohibiting, restricting, or requiring consent to assignment or transfer of any
agreement, right or property; (xii) provisions for liquidated damages, default
interest, late charges, monetary penalties, prepayment or make-whole premiums or
other economic remedies to the extent such provisions are deemed to constitute a
penalty; (xiii) provisions permitting, upon acceleration of any indebtedness,
collection of that portion of the stated principal amount thereof which might be
determined to constitute unearned interest thereon; (xiv) any provision of the
Note Documents that refers to, incorporates or is based upon the law of any
jurisdiction other than the State of New York or the United States; and (xv) the
severability, if invalid, of provisions to the foregoing effect.

We have further assumed, with your consent, that all members or managers of the
Subsidiary Guarantors that are entities have duly taken such internal actions
(such as board, member, manager, or partner approval) as may be necessary to
enable them to duly act, and that they have duly acted (and duly executed and
delivered the Note Documents), in their capacities as members or managers of the
Subsidiary Guarantors in connection with the Note Documents.

We express no opinion or confirmation as to federal or state securities laws
(other than as set forth in numbered paragraphs 5 and 6 hereof as to federal
securities laws), tax laws, antitrust or trade regulation laws, insolvency or
fraudulent transfer laws, antifraud laws, compliance with fiduciary duty
requirements, pension or employee benefit laws, usury laws (other than any
statute, rule or regulation of the State of New York), environmental laws,
margin regulations (except as set forth in numbered paragraph 4(iii) of this
letter), laws and regulations relating to commodities trading, futures and
swaps; Financial Industry Regulatory Authority rules; National Futures
Association rules; or the rules of any stock exchange, clearing organization,
designated contract market or other regulated entity for trading, processing,
clearing or reporting transactions in securities, commodities, futures or swaps,
export control, anti-money laundering, and anti-terrorism laws (without limiting
other laws or rules excluded by customary practice).

With your consent, for purposes of the opinion rendered in numbered paragraph 6,
we have assumed that the representations and warranties made by each of the
Purchasers contained

S-4.4(a)(1)-5

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

in the Note Purchase Agreement are accurate .  We have also assumed that since
the original date of execution thereof, the Note Purchase Agreement has not been
amended, restated, modified, supplemented, or terminated and that no rights
pursuant thereto have been released, waived, or modified either expressly or by
any action or inaction of the parties thereto and that no party has defaulted on
its obligations under the Note Purchase Agreement.

Insofar as our opinions require interpretation of the Specified Agreements ,
with your consent, (i) we have assumed that all courts of competent jurisdiction
would enforce such agreements in accordance with their plain meaning, (ii) we
express no opinion with respect to a breach or default under any Specified
Agreement that would occur only upon the happening of a contingency, and (iii)
we express no opinion with respect to any matters which require the performance
of a mathematical calculation or the making of a financial or accounting
determination.

With your consent, except to the extent that we have expressly opined as to such
matters with respect to the Note Parties herein, we have assumed that (a) the
Note Documents have been duly authorized, executed and delivered by the parties
thereto, (b) the Note Documents constitute legally valid and binding obligations
of the parties thereto, enforceable against each of them in accordance with
their respective terms, and (c) the status of the Note Documents as legally
valid and binding obligations of the parties is not affected by any (i) breaches
of, or defaults under, agreements or instruments, (ii) violations of statutes,
rules, regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities.

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph.  This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion.  At your request, we hereby consent to reliance hereon by any
future transferee of your interest in the Note pursuant to a transfer that is
made and consented to in accordance with the express provisions of Section 14.2
of the Note Purchase Agreement, on the condition and understanding that (i) this
letter speaks only as of the date hereof, (ii) we have no responsibility or
obligation to update this letter, to consider its applicability or correctness
to other than its addressee(s), or to take into account changes in law, facts or
any other developments of which we may later become aware, and (iii) any such
reliance by a future transferee must be actual and reasonable under the
circumstances existing at the time of transfer, including any changes in law,
facts or any other developments known to or reasonably knowable by the
transferee at such time.  In addition, we also hereby consent to your furnishing
a copy of this letter to:  (i) governmental regulatory agencies having
jurisdiction over any person permitted to rely on this letter (including the
National Association of Insurance Commissioners), (ii) to attorneys as needed in
connection with any legal action arising out of the transactions contemplated by
the Note Documents to which a person permitted to rely on this letter is a
party, (iii) to your counsel and (iv) as required by any order of any court or
governmental authority; provided, however, that no such person shall be entitled
to rely on this letter.

S-4.4(a)(1)-6

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Very truly yours,

 

DRAFT

 




S-4.4(a)(1)-7

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

ANNEX A

Specified Agreements

1. That certain Amended and Restated Credit Agreement, dated as of June 11,
2014, among Rexford Industrial Realty, Inc., Rexford Industrial Realty, L.P.,
Bank of America, N.A., as administrative agent, swing line lender, and letter of
credit issuer, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Citigroup
Global Markets, Inc. as joint lead arrangers and joint bookrunners and the other
parties party thereto, as amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated as of July [16], 2015.




S-4.4(a)(1)-8

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE A

Purchasers

[TBD]




S-4.4(a)(1)-9

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE B

California Subsidiary Guarantors

RIF I - Monrovia, LLC

RIF I - Mulberry, LLC

RIF I - Valley Blvd., LLC

RIF II - Bledsoe Avenue, LLC

RIF II - Crocker, LLC

RIF II - Easy Street, LLC

RIF II - First American Way, LLC

RIF II - La Jolla Sorrento Business Park, LLC

RIF II - Orangethorpe TIC, LLC

RIF II - Orangethorpe, LLC

RIF II - Pioneer Avenue, LLC

RIF III - 157th Street, LLC

RIF III - Archibald, LLC

RIF III - Avenue Stanford, LLC

RIF III - Broadway, LLC

RIF III - Empire Lakes, LLC

RIF III - Impala, LLC

RIF III - Santa Fe Springs, LLC

RIF III - Yarrow Drive II, LLC

RIF III - Yarrow Drive, LLC

RIF IV - Burbank, LLC

RIF IV - Central Avenue, LLC

RIF IV - Cornerstone, LLC

RIF IV - East 46th Street, LLC

RIF IV - Enfield, LLC

RIF IV - Glendale, LLC

RIF IV - Grand, LLC

RIF IV - Harbor Warner, LLC

RIF IV - Long Carson, LLC

RIF IV - Newton, LLC

RIF IV - Poinsettia, LLC

RIF IV - San Gabriel, LLC

RIF IV - West 33rd Street, LLC

RIF V - 240th Street, LLC

RIF V - Arrow Business Center, LLC

RIF V - Arroyo, LLC

RIF V - Benson, LLC

RIF V - Calvert, LLC

RIF V - Campus Avenue, LLC

RIF V - Del Norte, LLC

RIF V - Golden Valley, LLC

RIF V - Grand Commerce Center, LLC

S-4.4(a)(1)-10

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

RIF V - MacArthur, LLC

RIF V - Normandie Business Center, LLC

RIF V - Odessa, LLC

RIF V - Paramount Business Center, LLC

RIF V - Shoemaker Industrial Park, LLC

RIF V - Vinedo, LLC

 




S-4.4(a)(1)-11

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE C

Delaware Subsidiary Guarantors

Rexford Industrial - 228th Street, LLC

Rexford Industrial - 2980 San Fernando, LLC

Rexford Industrial - 9615 Norwalk, LLC

Rexford Industrial - Alton, LLC

Rexford Industrial - Hindry, LLC

Rexford Industrial - Industry Way, LLC

Rexford Industrial - Vanowen, LLC

 

 

 




S-4.4(a)(1)-12

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE D

List of Foreign Qualifications

Note Party

Jurisdictions

Rexford Industrial - 228th Street, LLC

Delaware, California

Rexford Industrial - 2980 San Fernando, LLC

Delaware, California

Rexford Industrial - 9615 Norwalk, LLC

Delaware, California

Rexford Industrial - Alton, LLC

Delaware, California

Rexford Industrial - Hindry, LLC

Delaware, California

Rexford Industrial - Industry Way, LLC

Delaware, California

Rexford Industrial - Vanowen, LLC

Delaware, California

RIF I - Monrovia, LLC

California

RIF I - Mulberry, LLC

California

RIF I - Valley Blvd., LLC

California

RIF II - Bledsoe Avenue, LLC

California

RIF II - Crocker, LLC

California

RIF II - Easy Street, LLC

California

RIF II - First American Way, LLC

California

RIF II - La Jolla Sorrento Business Park, LLC

California

RIF II - Orangethorpe TIC, LLC

California

RIF II - Orangethorpe, LLC

California

RIF II - Pioneer Avenue, LLC

California

RIF III - 157th Street, LLC

California

RIF III - Archibald, LLC

California

RIF III - Avenue Stanford, LLC

California

RIF III - Broadway, LLC

California

RIF III - Empire Lakes, LLC

California

RIF III - Impala, LLC

California

RIF III - Santa Fe Springs, LLC

California

RIF III - Yarrow Drive II, LLC

California

RIF III - Yarrow Drive, LLC

California

RIF IV - Burbank, LLC

California

RIF IV - Central Avenue, LLC

California

RIF IV - Cornerstone, LLC

California

RIF IV - East 46th Street, LLC

California

RIF IV - Enfield, LLC

California

RIF IV - Glendale, LLC

California

RIF IV - Grand, LLC

California

RIF IV - Harbor Warner, LLC

California

RIF IV - Long Carson, LLC

California

RIF IV - Newton, LLC

California

RIF IV - Poinsettia, LLC

California

RIF IV - San Gabriel, LLC

California

RIF IV - West 33rd Street, LLC

California

S-4.4(a)(1)-13

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Note Party

Jurisdictions

RIF V - 240th Street, LLC

California

RIF V - Arrow Business Center, LLC

California

RIF V - Arroyo, LLC

California

RIF V - Benson, LLC

California

RIF V - Calvert, LLC

California

RIF V - Campus Avenue, LLC

California

RIF V - Del Norte, LLC

California

RIF V - Golden Valley, LLC

California

RIF V - Grand Commerce Center, LLC

California

RIF V - MacArthur, LLC

California

RIF V - Normandie Business Center, LLC

California

RIF V - Odessa, LLC

California

RIF V - Paramount Business Center, LLC

California

RIF V - Shoemaker Industrial Park, LLC

California

RIF V - Vinedo, LLC

California

 




S-4.4(a)(1)-14

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

SCHEDULE E

Governing Documents

1.

The Certificate of Formation of Rexford Industrial - 2980 San Fernando, LLC
dated as of April 15, 2014; certified by the Secretary of State of Delaware on
May 4, 2015.

2.

The Certificate of Formation of Rexford Industrial - 9615 Norwalk, LLC dated as
of March 24, 2015; certified by the Secretary of State of Delaware on June 30,
2015.

3.

The Certificate of Formation of Rexford Industrial - Alton, LLC dated as of June
17 2014; certified by the Secretary of State of Delaware on May 4, 2015.

4.

The Certificate of Formation of Rexford Industrial - Hindry, LLC dated as of
December 15, 2014; certified by the Secretary of State of Delaware on May 4,
2015.

5.

The Certificate of Formation of Rexford Industrial - Industry Way, LLC dated as
of May 5, 2015; certified by the Secretary of State of Delaware on June 30,
2015.

6.

The Certificate of Formation of Rexford Industrial – 228th Street, LLC dated as
of February 11, 2014; certified by the Secretary of State of Delaware on May 4,
2015;

7.

The Certificate of Formation of Rexford Industrial – Vanowen, LLC dated as of
November 19, 2013; certified by the Secretary of State of Delaware on January
17, 2014;

8.

The Certificate of Formation of RIF I – Monrovia, LLC dated as of March 17,
2003; certified by the Secretary of State of California on May 11, 2015;

9.

The Certificate of Formation of RIF I – Mulberry, LLC dated as of November 25,
2003; certified by the Secretary of State of California on May 11, 2015;

10.

The Certificate of Formation of RIF I – Valley Blvd, LLC dated as of November
19, 2002; certified by the Secretary of State of California on May 11, 2015;

11.

The Certificate of Formation of RIF II – Bledsoe Avenue, LLC dated as of July
24, 2013; certified by the Secretary of State of California on May 11, 2015;

12.

The Certificate of Formation of RIF II – Crocker, LLC dated as of August 23,
2004; certified by the Secretary of State of California on May 11, 2015;

13.

The Certificate of Formation of RIF II – Easy Street, LLC dated as of July 6,
2004; certified by the Secretary of State of California on May 11, 2015;

14.

The Certificate of Formation of RIF II – First American Way, LLC dated as of
September 1, 2005; certified by the Secretary of State of California on May 11,
2015;

15.

The Certificate of Formation of RIF II – La Jolla Sorrento Business Park, LLC
dated as of July 24, 2013; certified by the Secretary of State of California on
May 11, 2015;

16.

The Certificate of Formation of RIF II – Orangethorpe TIC, LLC dated as of May
19, 2005; certified by the Secretary of State of California on May 11, 2015;

17.

The Certificate of Formation of RIF II – Orangethorpe, LLC dated as of May 19,
2005; certified by the Secretary of State of California on May 11, 2015;

18.

The Certificate of Formation of RIF II – Pioneer Avenue, LLC dated as of
November 17, 2004; certified by the Secretary of State of California on May 11,
2015;

19.

The Certificate of Formation of RIF III – 157th Street, LLC dated as of January
23, 2006; certified by the Secretary of State of California on May 11, 2015;

20.

The Certificate of Formation of RIF III – Archibald, LLC dated as of December
14, 2006; certified by the Secretary of State of California on May 11, 2015;

21.

The Certificate of Formation of RIF III – Avenue Stanford, LLC dated as of June
8, 2006; certified by the Secretary of State of California on May 11, 2015;

22.

The Certificate of Formation of RIF III – Broadway, LLC dated as of March 15,
2013; certified by the Secretary of State of California on May 11, 2015;

23.

The Certificate of Formation of RIF III – Empire Lakes, LLC dated as of February
7, 2006; certified by the Secretary of State of California on May 11, 2015;

S-4.4(a)(1)-15

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

24.

The Certificate of Formation of RIF III – Impala, LLC dated as of February 7,
2006; certified by the Secretary of State of California on May 11, 2015;

25.

The Certificate of Formation of RIF III – Santa Fe Springs, LLC dated as of
November 1, 2004; certified by the Secretary of State of California on May 14,
2015;

26.

The Certificate of Formation of RIF III – Yarrow Drive II, LLC dated as of April
7, 2006; certified by the Secretary of State of California on May 11, 2015;

27.

The Certificate of Formation of RIF III – Yarrow Drive, LLC dated as of
September 1, 2005; certified by the Secretary of State of California on May 11,
2015;

28.

The Certificate of Formation of RIF IV – Burbank, LLC dated as of August 15,
2007; certified by the Secretary of State of California on May 11, 2015;

29.

The Certificate of Formation of RIF IV – Central Avenue, LLC dated as of April
25, 2007; certified by the Secretary of State of California on May 11, 2015;

30.

The Certificate of Formation of RIF IV – Cornerstone, LLC dated as of July 22,
2009; certified by the Secretary of State of California on May 11, 2015;

31.

The Certificate of Formation of RIF IV – East 46th Street, LLC dated as of June
29, 2007; certified by the Secretary of State of California on May 11, 2015;

32.

The Certificate of Formation of RIF IV – Enfield, LLC dated as of October 15,
2007; certified by the Secretary of State of California on May 11, 2015;

33.

The Certificate of Formation of RIF IV – Glendale, LLC dated as of March 7,
2008; certified by the Secretary of State of California on May 11, 2015;

34.

The Certificate of Formation of RIF IV – Grand, LLC dated as of October 15,
2007; certified by the Secretary of State of California on May 11, 2015;

35.

The Certificate of Formation of RIF IV – Harbor Warner, LLC dated as of October
15, 2007; certified by the Secretary of State of California on May 11, 2015;

36.

The Certificate of Formation of RIF IV – Long Carson, LLC dated as of October
30, 2006; certified by the Secretary of State of California on May 11, 2015;

37.

The Certificate of Formation of RIF IV – Newton, LLC dated as of April 2, 2007;
certified by the Secretary of State of California on May 11, 2015;

38.

The Certificate of Formation of RIF IV – Poinsettia, LLC dated as of May 22,
2008; certified by the Secretary of State of California on May 11, 2015;

39.

The Certificate of Formation of RIF IV – San Gabriel, LLC dated as of September
18, 2007; certified by the Secretary of State of California on May 11, 2015;

40.

The Certificate of Formation of RIF IV – West 33rd Street, LLC dated as of
August 29, 2006; certified by the Secretary of State of California on May 11,
2015;

41.

The Certificate of Formation of RIF V – 240th Street, LLC dated as of Feb 25,
2013; certified by the Secretary of State of California on May 11, 2015;

42.

The Certificate of Formation of RIF V – Arrow Business Center, LLC dated as of
September 28, 2011; certified by the Secretary of State of California on May 11,
2015;

43.

The Certificate of Formation of RIF V – Arroyo, LLC dated as of December 14,
2010; certified by the Secretary of State of California on May 11, 2015;

44.

The Certificate of Formation of RIF V – Benson, LLC dated as of March 21, 2013;
certified by the Secretary of State of California on May 11, 2015;

45.

The Certificate of Formation of RIF V – Calvert, LLC dated as of December 4,
2012; certified by the Secretary of State of California on May 11, 2015;

46.

The Certificate of Formation of RIF V – Campus Avenue, LLC dated as of February
24, 2012; certified by the Secretary of State of California on May 11, 2015;

47.

The Certificate of Formation of RIF V – Del Norte, LLC dated as of November 19,
2012; certified by the Secretary of State of California on May 11, 2015;

48.

The Certificate of Formation of RIF V – Golden Valley, LLC dated as of October
14, 2011; certified by the Secretary of State of California on May 11, 2015;

S-4.4(a)(1)-16

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

49.

The Certificate of Formation of RIF V – Grand Commerce Center, LLC dated as of
September 22, 2010; certified by the Secretary of State of California on May 11,
2015;

50.

The Certificate of Formation of RIF V – MacArthur, LLC dated as of July 27,
2011; certified by the Secretary of State of California on May 11, 2015;

51.

The Certificate of Formation of RIF V – Normandie Business Center, LLC dated as
of September 28, 2011; certified by the Secretary of State of California on May
11, 2015;

52.

The Certificate of Formation of RIF V – Odessa, LLC dated as of August 11, 2011;
certified by the Secretary of State of California on May 11, 2015;

53.

The Certificate of Formation of RIF V – Paramount Business Center, LLC dated as
of September 28, 2011; certified by the Secretary of State of California on May
11, 2015;

54.

The Certificate of Formation of RIF V – Shoemaker Industrial Park, LLC dated as
of September 28, 2011; certified by the Secretary of State of California on May
11, 2015;

55.

The Certificate of Formation of RIF V – Vinedo, LLC dated as of May 16, 2011;
certified by the Secretary of State of California on May 11, 2015;

56.

Operating Agreement of Rexford Industrial - 2980 San Fernando, LLC dated as of
.April 15, 2014.

57.

Limited Liability Company Agreement of Rexford Industrial - 9615 Norwalk, LLC
dated as of .March 24, 2015.

58.

Operating Agreement of Rexford Industrial - Alton, LLC dated as of  June 19,
2014.

59.

Operating Agreement of Rexford Industrial - Hindry, LLC dated as of December 16,
2014.

60.

Operating Agreement of Rexford Industrial - Industry Way, LLC dated as of May 5,
2015.

61.

Operating Agreement of Rexford Industrial – 228th Street, LLC dated as of
February 11, 2014.

62.

Operating Agreement of Rexford Industrial - Vanowen, LLC dated as of November
19, 2013.

63.

Operating Agreement of RIF I – Monrovia, LLC dated as of July 24, 2013.

64.

Operating Agreement of RIF I – Mulberry, LLC dated as of  July 24, 2013.

65.

Operating Agreement of RIF I – Valley Blvd, LLC dated as of July 24, 2013.

66.

Operating Agreement of RIF II – Bledsoe Avenue, LLC dated as of July 24, 2013.

67.

Operating Agreement of RIF II – Crocker, LLC dated as of July 24, 2013.

68.

Operating Agreement of RIF II – Easy Street, LLC dated as of July 24, 2013.

69.

Operating Agreement of RIF II – First American Way, LLC dated as of July 24,
2013.

70.

Operating Agreement of RIF II – La Jolla Sorrento Business Park, LLC dated as of
July 24, 2013.

71.

Operating Agreement of RIF II – Orangethorpe TIC, LLC dated as of July 24, 2013.

72.

Operating Agreement of RIF II – Orangethorpe, LLC dated as of July 24, 2013.

73.

Operating Agreement of RIF II – Pioneer Avenue, LLC dated as of July 24, 2013.

74.

Operating Agreement of RIF III – 157th Street, LLC dated as of July 24, 2013.  

75.

Operating Agreement of RIF III – Archibald, LLC dated as of July 24, 2013.

76.

Operating Agreement of RIF III – Avenue Stanford, LLC dated as of July 24, 2013.

77.

Operating Agreement of RIF III – Broadway, LLC dated as of July 24, 2013.

78.

Operating Agreement of RIF III – Empire Lakes, LLC dated as of July 24, 2013.

79.

Operating Agreement of RIF III – Impala, LLC dated as of July 24, 2013.

80.

Operating Agreement of RIF III – Santa Fe Springs, LLC dated as of July 24,
2013.

81.

Operating Agreement of RIF III – Yarrow Drive II, LLC dated as of July 24, 2013.

82.

Operating Agreement of RIF III – Yarrow Drive, LLC dated as of July 24, 2013.

83.

Operating Agreement of RIF IV – Burbank, LLC dated as of July 24, 2013.

84.

Operating Agreement of RIF IV – Central Avenue, LLC dated as of July 24, 2013.

85.

Operating Agreement of RIF IV – Cornerstone, LLC dated as of July 24, 2013.

86.

Operating Agreement of RIF IV – East 46th Street, LLC dated as of July 24, 2013.

87.

Operating Agreement of RIF IV – Enfield, LLC dated as of July 24, 2013.

88.

Operating Agreement of RIF IV – Glendale, LLC dated as of July 24, 2013.

89.

Operating Agreement of RIF IV – Grand, LLC dated as of July 24, 2013.  

90.

Operating Agreement of RIF IV – Harbor Warner, LLC dated as of July 24, 2013.  

S-4.4(a)(1)-17

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

91.

Operating Agreement of RIF IV – Long Carson, LLC dated as of July 24, 2013.

92.

Operating Agreement of RIF IV – Newton, LLC dated as of July 24, 2013.

93.

Operating Agreement of RIF IV – Poinsettia, LLC dated as of July 24, 2013.

94.

Operating Agreement of RIF IV – San Gabriel, LLC dated as of July 24, 2013.

95.

Operating Agreement of RIF IV – West 33rd Street, LLC dated as of July 24, 2013.

96.

Operating Agreement of RIF V – 240th Street, LLC dated as of July 24, 2013.

97.

Operating Agreement of RIF V– Arrow Business Center, LLC dated as of July 24,
2013.

98.

Operating Agreement of RIF V – Arroyo, LLC dated as of July 24, 2013.

99.

Operating Agreement of RIF V – Benson, LLC dated as of July 24, 2013.

100.

Operating Agreement of RIF V – Calvert, LLC dated as of July 24, 2013.

101.

Operating Agreement of RIF V – Campus Avenue, LLC dated as of July 24, 2013.

102.

Operating Agreement of RIF V – Del Norte, LLC dated as of July 24, 2013.

103.

Operating Agreement of RIF V – Golden Valley, LLC dated as of July 24, 2013.

104.

Operating Agreement of RIF V – Grand Commerce Center, LLC dated as of July 24,
2013.

105.

Operating Agreement of RIF V – MacArthur, LLC dated as of July 24, 2013.

106.

Operating Agreement of RIF V – Normandie Business Center, LLC dated as of July
24, 2013.

107.

Operating Agreement of RIF V – Odessa, LLC dated as of July 24, 2013.

108.

Operating Agreement of RIF V – Paramount Business Center, LLC dated as of July
24, 2013.

109.

Operating Agreement of RIF V – Shoemaker Industrial Park, LLC dated as of July
24, 2013.

110.

Operating Agreement of RIF V – Vinedo, LLC dated as of July 24, 2013.

 

 

S-4.4(a)(1)-18

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Form of Opinion of Maryland
to the Company

 

 

 

____________ ___, 2015

 

 

Each of the Purchasers (as defined below)

 

Re:Rexford Industrial Realty, Inc.

Rexford Industrial Realty, L.P.

 

Ladies and Gentlemen:

 

We have served as Maryland counsel to Rexford Industrial Realty, L.P., a
Maryland limited partnership (the “Issuer”), and Rexford Industrial Realty,
Inc., a Maryland corporation and the sole general partner of the Issuer (the
“Company” and, together with the Issuer, the “Notes Parties”), in connection
with the issuance of $100,000,000 aggregate principal amount of the Issuer’s
4.29% Guaranteed Senior Notes, due August 6, 2025 (the “Notes”), and pursuant to
the Note Purchase and Guarantee Agreement, dated as of July 16, 2015 (the
“Purchase Agreement”), by and among the Issuer, the Company and the purchasers
of Notes listed in Schedule B thereto (the “Purchasers”). This firm did not
participate in the negotiation or drafting of the Transaction Documents.  This
opinion is being delivered to you at the request of the Company in pursuant to
Section 4.4(a)(2) of the Purchase Agreement.

 

In connection with our representation of the Notes Parties, and as a basis for
the opinion hereinafter set forth, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the following
documents (hereinafter, collectively referred to as the “Documents”):

 

1.The charter of the Company (the “Charter”), certified by the State Department
of Assessments and Taxation of Maryland (the “SDAT”);

2.The Bylaws of the Company (the “Bylaws”), certified as of the date hereof by
an officer of the Company;

3.Certificates of the SDAT as to the good standing of the Company and the
Issuer, dated as of a recent date;

4.The Certificate of Limited Partnership of the Issuer (the “Certificate”),
certified by the SDAT;

Schedule 4.4(a)(2)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

5.The Amended and Restated Agreement of Limited Partnership of the Issuer, dated
as of July 24, 2013 (the “Partnership Agreement”), among the Company, as general
partner, and the persons from time to time party thereto, as limited partners,
certified as of the date hereof by an officer of the Company;

6.Resolutions adopted by the Board of Directors of the Company relating to (a)
the issuance of the Notes and (b) the execution and delivery of the Transaction
Documents, certified as of the date hereof by an officer of the Company;

7.The Purchase Agreement;

8.[•] Notes, each dated as of the date hereof;

9.The Subsidiary Guaranty Agreement, dated as of the date hereof (the
“Subsidiary Guaranty” and, together with the Purchase Agreement and the Notes,
the “Transaction Documents”), by the Subsidiary Guarantors (as defined below);

10.A certificate executed by an officer of the Company, dated as of the date
hereof; and

11.Such other documents and matters as we have deemed necessary or appropriate
to express the opinion set forth below, subject to the assumptions, limitations
and qualifications stated herein.

 

In expressing the opinion set forth below, we have assumed the following:

 

1.Each individual executing any of the Documents, whether on behalf of such
individual or another person, is legally competent to do so.

2.Each individual executing any of the Documents on behalf of a party (other
than the Notes Parties) is duly authorized to do so.

 

3.Each of the parties (other than the Notes Parties) executing any of the
Documents has duly and validly executed and delivered each of the Documents to
which such party is a signatory, and such party’s obligations set forth therein
are legal, valid and binding and are enforceable in accordance with all stated
terms.

4.All Documents submitted to us as originals are authentic.  All Documents
submitted to us as certified or photostatic copies conform to the original
documents.  All signatures on all Documents are genuine.  All public records
reviewed or relied upon by us or on our behalf are true and complete.  All
representations, warranties, statements and information contained in the
Documents are true and complete.  There has been no oral or written modification
of or amendment to any of the Documents, and there has been no waiver of any
provision of any of the Documents, by action or omission of the parties or
otherwise.

 

As used herein with respect to the Company, the term “Affiliated Capacity” shall
mean the Company’s capacity as the general partner of the Issuer, in the
Issuer’s own capacity and in the Issuer’s capacity as the sole member of each of
the entities listed on Schedule I hereto

S-4.4(a)(2)-2

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

(the “Subsidiary Guarantors”).  As used herein with respect to the Issuer, the
term “Affiliated Capacity” shall mean the Issuer’s capacity as the sole member
of each of the Subsidiary Guarantors.

 

The phrase “known to us” is limited to the actual knowledge, without independent
inquiry, of the lawyers at our firm who have performed legal services in
connection with the issuance of this opinion.

 

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

 

1.The Company is a corporation duly incorporated and validly existing under and
by virtue of the laws of the State of Maryland and is in good standing with the
SDAT.

2.The Issuer is a limited partnership duly formed and validly existing under and
by virtue of the laws of the State of Maryland and is in good standing with the
SDAT.

3.The Company has the corporate power to execute and deliver, in its own
capacity or its Affiliated Capacity, as applicable, the Transaction Documents
and to perform, in such capacity or capacities, its obligations thereunder.

4.The Issuer has the limited partnership power to execute and deliver, in its
own capacity or its Affiliated Capacity, as applicable, the Transaction
Documents and to perform, in such capacity or capacities, its obligations
thereunder.

5. The execution and delivery by the Company, in its own capacity or its
Affiliated Capacity, as applicable, of the Transaction Documents, and the
performance by the Company, in such capacity or capacities, of its obligations
thereunder, have been duly authorized by all necessary corporate action on the
part of the Company.

6. The execution and delivery by the Issuer, in its own capacity or its
Affiliated Capacity, as applicable, of the Transaction Documents, and the
performance by the Issuer, in such capacity or capacities, of its obligations
thereunder, have been duly authorized by all necessary limited partnership
action on the part of the Issuer.

7.Each of Notes Parties, in its own capacity or its Affiliated Capacity, as
applicable, has duly executed and, so far as is known to us, delivered the
Transaction Documents to which it is a party.

9.The execution and delivery by each of the Notes Parties of the Transaction
Documents, in its own capacity or its Affiliated Capacity, as applicable, do not
and the performance by each the Notes Parties, in such capacity or capacities,
of its obligations thereunder will not, (a) conflict with the Charter, the
Bylaws, the Certificate or the Partnership Agreement, as applicable, or (b)
violate any Maryland law, rule or regulation applicable to the Notes Parties.

S-4.4(a)(2)-3

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

10.Except for such consents, approvals, authorizations, registrations or
qualifications, if any, as may be required under the securities laws of the
State of Maryland (as to which we express no opinion) in connection with the
offering, issuance, guaranty and sale of the Notes, no approval, authorization,
consent or order of, or filing with, any Maryland governmental authority having
jurisdiction over the Notes Parties is required in connection with the
execution, delivery and performance by each of the Notes Parties, in its own
capacity or its Affiliated Capacity, as applicable, of the Transaction Documents
and the consummation by each of the Notes Parties, in such capacity or
capacities, of the transactions contemplated by the Transaction Documents.

The foregoing opinion is limited to the substantive laws of the State of
Maryland and we do not express any opinion herein concerning any other law.  We
express no opinion as to the applicability or effect of federal or state
securities laws, including the securities laws of the State of Maryland, the
real estate syndication laws of the State of Maryland or federal or state laws
regarding fraudulent transfers.  We note that the Transaction Documents provide
that they shall be governed by the laws of the State of New York.  To the extent
that any matter as to which our opinion is expressed herein would be governed by
the laws of any jurisdiction other than the State of Maryland, we do not express
any opinion on such matter.  We express no opinion with respect to the actions
which may be required for the each of the Subsidiary Guarantors to authorize,
execute, deliver or perform any document. Our opinion expressed in paragraph
9(b) above is based upon our consideration of only those laws, rules or
regulations of the State of Maryland, if any, which, in our experience, are
normally applicable to transactions of the type contemplated by the Transaction
Documents.  Our opinion expressed in paragraph 10 above is based upon our
consideration of only those approvals, authorizations, consents or orders of, or
filings with, any governmental authority of the State of Maryland, if any,
which, in our experience, are normally applicable to transactions of the type
contemplated by the Transaction Documents.  The opinion expressed herein is
subject to the effect of any judicial decision which may permit the introduction
of parol evidence to modify the terms or the interpretation of agreements.

The opinion expressed herein is limited to the matters specifically set forth
herein and no other opinion shall be inferred beyond the matters expressly
stated.  We assume no obligation to supplement this opinion if any applicable
law changes after the date hereof or if we become aware of any fact that might
change the opinion expressed herein after the date hereof.

 

This opinion is being furnished to you solely for your benefit in connection
with the execution and delivery of the Transaction Documents.  Accordingly, it
may not be relied upon by, quoted in any manner to, or delivered to any other
person or entity without, in each instance, our prior written consent, except
that, without the necessity for any such consent, this opinion may be relied
upon by (i) Latham & Watkins LLP, counsel to the Notes Parties, in connection
with its opinion of even date herewith relating to the offering, issuance and
sale of the Notes, and (ii) your permitted successors, assigns or transferees as
holders of the Notes, in each case, as if this opinion were addressed to such
party and had been delivered to it on the date hereof; provided however that any
such reliance by a future successor, assignee or transferee (collectively
“Future Recipients”) must be actual and reasonable under the circumstances
existing at the time, including any changes in law or facts or any other
developments known to or reasonably knowable by such Future Recipients at such
time.  You may deliver a copy of this

S-4.4(a)(2)-4

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

opinion without our prior written consent (a) pursuant to regulatory
requirements, to any governmental or regulatory authority having jurisdiction
over you, (b) to the National Association of Insurance Commissioners, (c) to
your counsel and to your independent auditors, (d) pursuant to any order or
legal process of any court or governmental agency and (e) to any potential
transferee of any Notes, but no such person shall be entitled to rely upon this
opinion.

 

Very truly yours,

 




S-4.4(a)(2)-5

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Schedule I

 

Subsidiary Guarantors

 

RIF I - Monrovia, LLC

RIF I - Mulberry, LLC

RIF I - Valley Blvd., LLC

RIF II - Bledsoe Avenue, LLC

RIF II - Crocker, LLC

RIF II - Easy Street, LLC

RIF II - First American Way, LLC

RIF II - La Jolla Sorrento Business Park, LLC

RIF II - Orangethorpe TIC, LLC

RIF II - Orangethorpe, LLC

RIF II - Pioneer Avenue, LLC

RIF III - 157th Street, LLC

RIF III - Archibald, LLC

RIF III - Avenue Stanford, LLC

RIF III - Broadway, LLC

RIF III - Empire Lakes, LLC

RIF III - Impala, LLC

RIF III - Santa Fe Springs, LLC

RIF III - Yarrow Drive II, LLC

RIF III - Yarrow Drive, LLC

RIF IV - Burbank, LLC

RIF IV - Central Avenue, LLC

RIF IV - Cornerstone, LLC

RIF IV - East 46th Street, LLC

RIF IV - Enfield, LLC

RIF IV - Glendale, LLC

RIF IV - Grand, LLC

RIF IV - Harbor Warner, LLC

RIF IV - Long Carson, LLC

RIF IV - Newton, LLC

RIF IV - Poinsettia, LLC

RIF IV - San Gabriel, LLC

RIF IV - West 33rd Street, LLC

RIF V - 240th Street, LLC

RIF V - Arrow Business Center, LLC

RIF V - Arroyo, LLC

RIF V - Benson, LLC

RIF V - Calvert, LLC

RIF V - Campus Avenue, LLC

RIF V - Del Norte, LLC

RIF V - Golden Valley, LLC

RIF V - Grand Commerce Center, LLC

S-4.4(a)(2)-6

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

RIF V - MacArthur, LLC

RIF V - Normandie Business Center, LLC

RIF V - Odessa, LLC

RIF V - Paramount Business Center, LLC

RIF V - Shoemaker Industrial Park, LLC

RIF V - Vinedo, LLC

Rexford Industrial - 228th Street, LLC

Rexford Industrial - 2980 San Fernando, LLC

Rexford Industrial - 9615 Norwalk, LLC

Rexford Industrial - Alton, LLC

Rexford Industrial - Hindry, LLC

Rexford Industrial - Industry Way, LLC

Rexford Industrial - Vanowen, LLC

 

 

S-4.4(a)(2)-7

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to The Purchasers

The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:

1.The Issuer is a limited partnership in good standing under the laws of the
State of Maryland.

2.The Parent Guarantor is a corporation in good standing under the laws of the
State of Maryland.

3.The Agreement and the Notes being delivered on the date hereof constitute the
legal, valid and binding contracts of the Issuer enforceable against the Issuer
in accordance with their respective terms.

4.The Agreement constitutes the legal, valid and binding contract of the Parent
Guarantor enforceable against the Parent Guarantor in accordance with its terms.

5.The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by this Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939.

The opinion of Schiff Hardin LLP shall also state that the opinions of Latham &
Watkins LLP and Venable LLP are satisfactory in scope and form to Schiff Hardin
LLP and that, in its opinion, the Purchasers are justified in relying thereon.

The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the federal laws of the United States.

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Constituent Companies and upon representations of the Constituent Companies and
the Purchasers delivered in connection with the issuance and sale of the Notes.

 

 

Schedule 4.4(b)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Disclosure Materials

 

 

1.

Company Presentation, dated as of April 2015.

2.

Initial Public Offering Prospectus of Rexford Industrial Realty, Inc., dated as
of July 18, 2013.

3.

That certain Form 10-K/A of Parent Guarantor (SEC File Number:  001-36008),
effective as of December 31, 2014.

4.

That certain Form 10-Q of Parent Guarantor (SEC File Number:  001-36008),
effective as of March 31, 2015.

 

Schedule 5.3
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Subsidiaries of the Parent Guarantor and Ownership of
Subsidiary Stock

 

 

1. Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock

Subsidiary Name

Jurisdiction of Organization

Ownership (Interests)

Subsidiary Guarantor (Y/N)

Rexford Business Center - Fullerton, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

Rexford Industrial - Gilbert La Palma, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

Rexford Industrial - SDLAOC, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

Rexford Industrial Imperial -Highway, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

Rexford Industrial Realty, L.P.

Maryland

100% Rexford Industrial Realty, Inc. (General Partnership Interests)

No

Rexford Industrial, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF I - Alameda, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF I - Don Julian, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF I - Lewis Road, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF I - Oxnard, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF I - Walnut, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF II - Industrial Madera International, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF III - Irwindale, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF V - 3360 San Fernando, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF V - Calle Perfecto, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF V - GGC Alcorn, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF V - Glendale Commerce Center, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

Schedule 5.4
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Organization

Ownership (Interests)

Subsidiary Guarantor (Y/N)

RIF V – Jersey, LLC

Delaware

100% RIF V – SPE Owner, LLC

(LLC Membership Interests)

No

RIF V - Mission Oaks, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF V - SPE Manager, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF V - SPE Owner, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

RIF V - Zenith Business Park, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

No

Rexford Industrial – 228th Street, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

Rexford Industrial – 2980 San Fernando, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

Rexford Industrial – 9615 Norwalk, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

Rexford Industrial – Alton, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

Rexford Industrial – Hindry, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

Rexford Industrial – Industry Way, LLC

Delaware

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

Rexford Industrial – Vanowen, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF I – Monrovia, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF I – Mulberry, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF I – Valley Blvd., LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF II – Bledsoe Avenue, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF II – Crocker, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF II – Easy Street, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF II – First American Way, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF II – La Jolla Sorrento Business Park, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF II – Orangethorpe TIC, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

S-5.4-2

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Organization

Ownership (Interests)

Subsidiary Guarantor (Y/N)

RIF II – Orangethorpe, LLC

California

100% Rexford Industrial Realty,

L.P. (LLC Membership Interests)

Yes

RIF II – Pioneer Avenue, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – 157th Street, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Archibald, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Avenue Stanford, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Broadway, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Empire Lakes, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Impala, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Santa Fe Springs, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Yarrow Drive II, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF III – Yarrow Drive, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Burbank, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Central Avenue, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Cornerstone, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – East 46th Street, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Enfield, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Glendale, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Grand, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Harbor Warner, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Long Carson, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – Newton, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

S-5.4-3

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Subsidiary Name

Jurisdiction of Organization

Ownership (Interests)

Subsidiary Guarantor (Y/N)

RIF IV – Poinsettia, LLC

California

100% Rexford Industrial Realty,

L.P. (LLC Membership Interests)

Yes

RIF IV – San Gabriel, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF IV – West 33rd Street, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – 240th Street, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Arroyo, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Benson, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Calvert, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Campus Avenue, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Del Norte, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Golden Valley, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Grand Commerce Center, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – MacArthur, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Normandie Business Center, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Odessa, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Paramount Business Center, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Shoemaker Industrial Park, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V – Vinedo, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

RIF V– Arrow Business Center, LLC

California

100% Rexford Industrial Realty, L.P. (LLC Membership Interests)

Yes

 

2. Constituent Company Senior Officers and Directors

 

Name

Position

Howard Schwimmer

Co-Chief Executive Officer and Director

Michael S. Frankel

Co-Chief Executive Officer and Director

Adeel Khan

Chief Financial Officer

S-5.4-4

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Richard S. Ziman

Director

Robert L. Antin

Director

Peter E. Schwab

Director

Steven G. Good

Director

Tyler H. Rose

Director

 

S-5.4-5

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Financial Statements

 

 

1.

That certain Form 10-K/A of Parent Guarantor (SEC File Number:  001-36008),
effective as of December 31, 2014.

2.

That certain Form 10-Q of Parent Guarantor (SEC File Number:  001-36008),
effective as of March 31, 2015.

Schedule 5.5
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Existing Indebtedness

 

1. Secured Indebtedness

Debt Description (Obligor, Obligee, Collateral)

Outstanding Balance (in thousands)1

Guarantees

Obligor: RIF V - Glendale Commerce Center, LLC, RIF V - GGC Alcorn, LLC, and RIF
V - 3360 San Fernando, LLC

Obligee:  Bank of America, N.A. (Lender)

Collateral:  3332, 3334 3340, 3360, 3370, 3378, 3380, 3410 and 3424 San Fernando
Road, 3550 Tyburn Street, Los Angeles, CA

$42,750

Non-recourse Guaranty by Rexford Industrial Fund V REIT, LLC

Obligor:  RIF I - Don Julian, LLC, RIF I - Lewis Road, LLC, RIF I - Oxnard, LLC,
RIF I - Walnut, LLC,  Rexford Business Center - Fullerton, LLC, Rexford
Industrial - Madera Industrial, LLC, and RIF III - Irwindale, LLC

Obligee:  Bank of America, N.A. (Lender)

Collateral:  15241-15277, 15317-15339 Don Julian Rd.,City of Industry, CA, 300
S. Lewis Rd. Camarillo, CA, 2220-2260 Camino Del Sol, Oxnard, CA, 2300-2386 East
Walnut Ave., Fullerton, CA, 2950 N. Madera Road, Simi Valley, CA, 5715 Arrow
Hwy, Irwindale, CA, and the two (2) Swap Contracts (Effective 1/15/15 and
7/15/15)

$60,000

Non-recourse Guaranty by Parent Guarantor

Obligor:  Rexford Industrial - Gilbert La Palma, LLC

Obligee:  American Security Insurance Company (Lender)

Collateral:  1100-1179 N. Gilbert Street and 2353-73 W. La Palma Ave, Anaheim,
CA

$3,109

None.

 

1

Note:  Loan balances as of June 30, 2015.

Schedule 5.15(a)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Obligor:  Rexford Industrial - Imperial Highway, LLC

Obligee:  Lincoln National Life Insurance Company (Lender)

Collateral:  12907 Imperial Highway, Los Angeles, CA

$5,356

None.

Obligor:  Rexford Industrial - SDLAOC, LLC

Obligee:  JPMorgan Chase Bank, N.A.. (Administrative Agent) and the Lenders
party thereto

Collateral:  9404, 9455 and 9430 Cabot Drive, San Diego, CA; 9755 and 9855
Distribution Avenue, San Diego, CA; 14955-14971 E. Salt Lake Avenue, City of
Industry, CA; 5235 E. Hunter Avenue, Anaheim, CA; and 3880 W. Valley Boulevard,
Pomona, CA

$48,500

Non-recourse Guaranty by Issuer

 

2. Unsecured Indebtedness

Debt Description (Obligor, Obligee)

Outstanding Balance (in thousands)

Payment and/or Recourse Guarantees

$100MM Term Loan Facility, $200MM Revolving Credit Facility

Obligor:  Issuer and Parent Guarantor

Obligee:  Bank of America, N.A. (Administrative Agent) and the Lenders party
thereto

$100,000 (Term Loan), $37,000 (Revolving Loan)

Non-recourse Guaranty by Subsidiary Guarantors

 

S-5.15-2

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Form of Unencumbered Property Report

 

Financial Statement Date: __________

 

To: The holders of Notes (as defined below)

 

Ladies and Gentlemen:

 

Reference is made to that certain Note Purchase and Guarantee Agreement dated as
of July 16, 2015 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Note Purchase Agreement”), by and
among Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Issuer”), Rexford Industrial Realty, Inc., a Maryland corporation and the sole
general partner and a limited partner of the Issuer (the “Parent Guarantor,” and
together with the Issuer, the “Constituent Companies” and individually, a
“Constituent Company”), and each of the institutional investors named on
Schedule A attached to said Note Purchase Agreement (collectively, the “Initial
Purchasers”), providing for, among other things, the issue and sale by the
Issuer to the Initial Purchasers of $100,000,000 aggregate principal amount of
its 4.29% Guaranteed Senior Notes due August 6, 2015 (the “Notes”).

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [________________] of the Parent Guarantor, and that, as such,
he/she is authorized to execute and deliver this Unencumbered Property Report to
each of you on the behalf of the Parent Guarantor, for itself and on behalf of
the Issuer, and that the information relating to the Unencumbered Properties set
forth on Schedule 1 attached hereto is true and accurate on and as of the date
of this Certificate.

 

[Signature Page Follows]

Schedule 7.2(c)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned has executed this Certificate as of
__ ________, 20__.

 

 

Rexford Industrial Realty, Inc.,
     as Parent Guarantor

 

 

By

Its

 



S- 7.2(c)-2
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

REXFORD INDUSTRIAL UNENCUMBERED PROPERTIES

Compliance Certificate Date

 

Capitalization Rate

 

 

 

6.75%

 

 

Property

Acquisition

Date

Purchase

Price

Encumbered/

Unencumbered

Occupancy %

Rentable SQFT

NOI from Yardi

NOI Notes

Capitalized Value if Owned more than a Year

Assets Carried at Acquisition Cost

Total Portfolio Valuation

Capitalized Value for Unencumbered Properties if owned more than a year

Unencumbered Assets Carried at Acquisition Costs

Unencumbered Total Portfolio Valuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered

 

 

 

 

 

 

 

 

 

 

 

 

Encumbered

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

S- 7.2(c)-3
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Existing Investments

 

 

Subsidiary Name

Equity Investment

Issuer

RIF V - Mission Oaks, LLC (DE)

15% (DE) LLC Membership Interests

DR Mission Oaks LLC (DE)

 

Schedule 10.6
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Form of Subsidiary Guaranty Agreement

 

(See Attached)

 

 

Schedule SGA
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

Information Relating to Purchasers


 


Name and Address of Purchaser


Principal Amount of Notes to be Purchased

 

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

$38,100,000

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

MassMutual

Citibank

New York, New York

ABA # 021000089

Acct #30510685

RE:  Description of security, cusip, principal and interest split

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Massachusetts Mutual Life Insurance Company

Treasury Operations Liquidity Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115

 

And:

E-mail: mmincometeam@massmutual.com or Facsimile: (413) 226-4295

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@babsoncapital.com and
jwheeler@babsoncapital.com

Schedule B

(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------

 

 

(4)

 

All other communications:

 

Massachusetts  Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

(5)

 

Delivery of the Notes:

 

Steven J. Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-511059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: 04-1590850

 






B-2

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser


Principal Amount of Notes to be Purchased

 

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

$2,500,000

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

JP Morgan Chase Bank

New York, NY

ABA # 021000021

Account Name:  CM Life Insurance Company

Account Number:  771061371

RE:  Description of security, cusip, principal and interest split

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

C.M. Life Insurance Company

Treasury Operations Liquidity Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115

 

And:

E-mail: mmincometeam@massmutual.com or Facsimile: (413) 226-4295

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@babsoncapital.com and
jwheeler@babsoncapital.com

B-3

--------------------------------------------------------------------------------

 

 

(4)

 

All other communications:

 

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

(5)

 

Delivery of the Notes:

 

Steven J. Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-511059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

 

(6)

 

Name of Nominee in which Notes are to be issued: None.

 

U.S. Tax Identification Number: 06-1041383

 






B-4

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser


Principal Amount of Notes to be Purchased

 

Banner Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

$5,000,000

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

BANNER LIFE INSURANCE COMPANY

The Bank of New York/Mellon

New York, New York

ABA # 021000018

Acct Name:  Banner Life Insurance Company

Acct #GLA 111566

Attention:  P&I Department

RE:  Description of security, cusip, principal and interest split

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

Banner Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@babsoncapital.com and
jwheeler@babsoncapital.com

 

(4)

 

All other communications:

 

Banner Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

B-5

--------------------------------------------------------------------------------

 

 

(5)

 

Delivery of the Notes:

 

 

Bank of New York

Depository ineligible and physical issues:

The Bank of New York

One Wall Street – 3rd Floor/Window A

New York, NY  10286

For account:  U.S. Bank N.A. #117612

 

With a copy to:

 

Steven J. Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-511059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

 

(6)

 

Name of Nominee in which Notes are to be issued: Hare & Co., LLC

 

U.S. Tax Identification Number: 52-1236145

 






B-6

--------------------------------------------------------------------------------

 

 


Name and Address of Purchaser


Principal Amount of Notes to be Purchased

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115-5189

$4,400,000

 

(1)

 

All payments by wire or intrabank transfer of immediately available funds to:

 

Gerlach & Co.

Citibank, N.A.

ABA Number 021000089

Concentration Account 36112805

FFC: MassMutual Asia 849195

Name of Security/CUSIP Number

 

(2)

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

MassMutual Asia Limited

Treasury Operations Liquidity Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA  01115

 

And:

E-mail: mmincometeam@massmutual.com or Facsimile: (413) 226-4295

 

(3)

 

E-mail address for Electronic Delivery: privateplacements@babsoncapital.com and
jwheeler@babsoncapital.com

B-7

--------------------------------------------------------------------------------

 

 

(4)

 

Send Corporate Action Notification to:

 

Citigroup Global Securities Services

Attn: Corporate Action Dept

3800 Citibank Center Tampa

Building B Floor 3

Tampa, FL 33610-9122

 

(5)

 

All other communications:

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street – Suite 2200

PO Box 15189

Springfield, MA 01115-5189

 

(6)

 

Delivery of the Notes:

 

Citibank NA

399 Park Avenue

Level B Vault

New York, NY  10022

Acct. #849195

 

(7)

 

Name of Nominee in which Notes are to be issued: Gerlach & Co.

 

U.S. Tax Identification Number: None.

 






B-8

--------------------------------------------------------------------------------

 

[g201507201005389653562.jpg]


Name of Purchaser


Principal Amount of Notes to be Purchased

 

 

$35,500,000

 






B-9

--------------------------------------------------------------------------------

 

[g201507201005397933563.jpg]


Name of Purchaser


Principal Amount of Notes to be Purchased

 

 

$14,000,000

 






B-10

--------------------------------------------------------------------------------

 

[g201507201005406373564.jpg]


Name of Purchaser


Principal Amount of Notes to be Purchased

 

 

$500,000

 

 

B-11

--------------------------------------------------------------------------------

 

 

 